         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 1 of 90
                Case  3:21-­cv-­00503-­RNC    Document  62    Filed  07/21/21


                            UNITED  STATES  DISTRICT  COURT

                                           For  the

                                DISTRICT  OF  CONNECTICUT



AVERY  WATSON                                                                Case  3:21-­cv-­503  (RNC)
PLAINTIFF,
V
Wheeler  Clinic,  Inc.,  Lisa  Preble  is  sued  in  her  :
Individual  capacity,  Heater  Arduini  is  sued  in :
Her  Individual  capacity,  Patricia  Speicher-­              :                SECOND  AMENDED  COMPLAINT
Werbner,  Chief  Of  Human  Resources,  is                    :
in  her  individual  Capacity,  Lisa  Roth,  is  sued :
in  her  individual  capacity,  Theodore  Anderson
Diaz,  Vice  President,  Adult  Outpatient  Services                                           :
DEFENDANTS                                                                     July  21,  2021


                                SECOND  AMENDED  COMPLAINT

 I.     JURISDICTION  AND  VENUE

        1.      This  is  an  action  for  damages  and  other  equitable relief  arising  under  42

U.S.C.  subsection  1981,  Title  VII  of  the  Civil  Rights Act  of  1964  as  Amended-­42  U.S.C.

subsection  2000e-­2,  et  seq.  42  United  States  Code subsection  1988  for  attorney’s  fees.

Conn.  Gen.  Stat.  ss46a-­60(b)(1)et  seq,  and  the  common law  of  the  State  of

Connecticut.

        2.      This  Court  has  jurisdiction  of  this  controversy by  virtue  of  42  United  lStates

Code  SS  1981,  Title  VII,  42  U.S.C.  ss2000e-­2,  and 42  United  States  Code  SS  1988  and

by  virtue  of  this  Court’s  powers  and  authority  to hear  pending  state  law  claims.    Venue

in  this  district  is  appropriate  pursuant  to  28  U.S.C. SS  1391  and  28  U.S.C.  ss1391  and

28  U.S.C.  ss1392..

II.     EXHAUSTION  OF  ADMINISTRATIVE  REMEDIES


                                        Page 1
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 2 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       3.      The  Plaintiff  has  exhausted  her  administrative  remedies  before  the

Connecticut  Commission  on  Human  Rights  and  Opportunities (CHRO)  and  the  Equal

Employment  Opportunities  Commission  (EEOC)  on  March 10,  2021  and  on  April  23,

2021,  respectively.  Exhibits  1  and  2.

III.   PARTIES

       4.      The  Plaintiff,  Avery  Watson  (hereinafter  Miss  Watson) is  a  Black  female,

and  for  all  relevant  times,  she  was  a  Licensed  Clinical Social  Worker  (hereinafter

(LCSW),  [Emphasis  Added]  and  was  also  licensed  as an  (LADC)  Licensed  Alcohol  and

Drug  Counselor  and  (CDP)  Certified  Dementia  Practitioner.

       5.      At  all  times  relevant  herein,  Miss  Watson  has  been a  resident  of

Middletown,  Connecticut.

       6.      Miss  Watson  was  hired  by  Wheeler  Clinic  (hereinafter-­Defendant Wheeler)

on  or  around  December  18,  2017,  and  she  worked  as a  Senior  Intake  Clinician  at

Defendant  Wheeler’s  Division  of  Adult  Outpatient  in New  Britain,  Connecticut.

       7.      Miss  Watson  holds  a  bachelor’s  degree  in  Social Work  (BSW)  from

Johnson  C.  Smith  University,  Charlotte,  North  Carolina, and  she  also  holds  a  master’s

degree  in  social  work  (MSW)  from  Barry  University, Miami  Shores,    Florida.    Miss

Watson  holds  Licensed  Clinical  Social  Worker  (LCSW), Licensed  Alcohol  and  Drug

Counselor  (LADC)  and  is  a  (CDP)  Certified  Dementia Practitioner.

       8.      For  all  times  relevant  Miss  Watson  possessed  approximately four  and  one

half  year’s  (4-­1/2)  supervisory  experience,  with  two (2)  years  of  clinical  supervisory

experience  prior  to  her  tenure  at  Defendant  Wheeler. Her  employment  was  extremely

persuasive  and  highly  recommended  to  Wheeler.




                                                   2
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 3 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       9.      Miss  Watson  was  denied  promotion,  retaliated  against,  subjected  to

unequal  pay  and  unequal  duties,  subjected  to  defamation of  her  character,  hostile  work

environment  even  physically  assaulted,  Intentional discriminatorily  denied  promotional

opportunities,  denied  vacation  time  and  pay,  infliction of  emotional  distress,

discriminated  against  based  on  her  race  and  color (black),  and  the  terms  and  conditions

of  her  employment.    On  or  around  May  20,  2021,  under duress,  Miss  Watson  resigned

her  position  at  Defendant  Wheeler,  based  on  the  intolerable and  discriminatory  conduct

she  was  subjected  to  by  the  defendants  over  a  period of  2-­½  years.

       10.     Defendant  Wheeler  is  a  Connecticut  Corporation whose  business  location

is  91  Northwest  Drive,  Plainville,  CT  06062.  [Emphasis added]

       11.     This  defendant  provides  behavioral  health  and addiction  services  to  adults

and  children  and  provides  training  to  others  in  the industry.

       12.     Defendant  Wheeler  derives  much  of  its  revenue income  from  Federal,

State  and  private  Grants  such  as  Federal  Grant  Program (MAT)  Medication  Assisted

Treatment.[Emphasis  Added]

       13.     The  Plaintiff,  Miss  Watson’s,  divisions  are  Adult Outpatient  Services  and

MAT  PDOA  Addiction  Services,  which  is  located  in  New Britain,  Connecticut.

       14.     On  information  and  belief,  although  Miss  Watson’s education,  professional

certification,  licensure,  and  supervisory  experience aligned  with  the  requirement  of  the

positions  at  issue  and  the  white  women  did  not,  they were  chosen  three  times  in  her

stead.    At  times  herein,  the  named  natural  person defendants  acted  in  their  official

capacities  in  concert  with  each  other  and  as  agents of  Defendant  Wheeler.




                                                   3
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 4 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       15.     For  the  purpose  of  this  action,  conduct  complained  of  herein  began  in  or

around  the  beginning  of  2018.    Conduct  became  increasingly  more  hostile  and

continued  until  Miss  Watson  resigned  May  20,  2021.

       16.     On  information  and  belief,  Defendant  Wheeler  by and  through  its  officials,

managers,  and  agents  subjected  Miss  Watson  to  disparate treatment  as  to  the  terms

and  conditions  of  her  employment  and  paid  her  unequally compared  to  non-­basis

employees.

       17.     On  information  and  belief,  Defendant  Wheeler  by and  through  its  officials,

managers,  and  agents  subjected  Miss  Watson  to  discriminatioin based  on  her  race  and

color,  a  hostile  work  environment,  harassment,  and repeated  acts  of  retaliation,  where

her  personal  and  professional  standing  were  ridiculed, diminished  and  demeaned.

       18.     On  information  and  belief,  Defendant  Wheeler  by and  through  its  officials,

managers  and  agents  denied  Miss  Watson  promotional opportunities  in  favor  of  white

females  on  three  distinct  occasions  and  paid  her  unequally as  compared  to  non-­basis

employees.

       19.     This  Defendant’s  officials,  managers  and  agents, Preble  and  Arduini  and

Speicher  had  been  the  primary  perpetrators  of  the discriminatory  practice  complained  of

herein.    Defendants  Baloga,  Diaz  and  Roth,  had  been indoctrinated  into  this  mutiny  at

the  behest  of  Heather  Arduini  (Baloga  and  Preble  have since  resigned).

       20.     This  Defendant  Wheeler  refuses  to  pay  vacation benefits  after  Miss

Watson  resigned  under  duress  per  the  Work  Contract of  “at  will”  between  Miss  Watson

and  Defendant  Wheeler.




                                                 4
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 5 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        21.     Defendant  Lisa  Preble is  a  white  female  who  was  hired  as  a  Clinical

Supervisor  on  or  about  February  2018  and  shortly  thereafter,  approximately  three  (3)

months,  was  Promoted  to  Program  Manager.    She  was hired  at  Wheeler  two  months

after  Miss  Watson  was  hired.

        22.     Defendant  Preble  was  an  official  manager/agent at  Defendant  Wheeler’s

New  Britain  location,  and  is  an  LCSW  and  LADC  same as  Miss  Watson.

        23.     This  Defendant  is  sued  as  an  official  of  Defendant Wheeler  and  is  also

sued  in  her  individual  capacity  by  virtue  of  her  tortious conduct  against  Miss  Watson  and

reported  to  Defendant  Erica  Baloga  under  circumstances where  they  were  both

responsible  for  the  Company’s  workplace  culture  in New  Britain.

        24.     Defendant  Preble  became  Miss  Watson’s  immediate clinical  supervisor

after  Miss  Watson’s  previous  hiring  supervisor,  Jeff Velleca,  left  Defendant  Wheeler  mid

March  2018.    This  Defendant  received  a  promotion  to Department’s  Manager

approximately  three  months  later  and  was  no  longer Clinical  Supervisor.

        25.     Defendant  Preble  was  Miss  Watson’s  official  immediate supervisor  for

three  and  one  half  (3-­1/2)  months  only,  i.e.  mid-­March 2018  through  June  2018  after

which  time  she  was  promoted  to  the  Department  Program Manager.    Miss  Watson  was

shifted  to  another  clinical  supervisor,  Jennifer  Lanza from  July  2018  to  January  2019.

        26.     It  is  on  information  and  belief  that  Defendant Preble  hired  all  three

comparators  or  participated  in  the  hire  of  Christine Grant,  Jade  Bray,  and  Satina  Salce

with  the  knowledge  that  they  lacked  the  preferred/required experience,  qualifications

and/or  preferred  licensure  for  the  position  at  issue.




                                                   5
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 6 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        27.      At  all  times  relevant  herein,  this  defendant  was  an  official  of  Defendant

Wheeler  and  she  actively  and  unrelentingly  engaged  in  the  discriminatory  conduct

complained  of  by  Miss  Watson

        28.      This  defendant  published  a  libelous  email  to  Defendant Erica  Baloga

November  19,  2018,  which  served  to  assail  Miss  Watson personally  and  professionally.

        29.      This  Defendant  conspired  with  Heather  Arduini to  fabricate  a  story  to  Miss

Watson  about  the  promotion  for  which  she  was  seeking. This  Defendant  sarcastically

asked  Baloga  and  Arduini  if  this  was  a  joke  when  she received  Miss  Watson’s  formal

application  note  from  HR.    She  subsequently  told  them she  was  going  to  delete  the

note.    They  began  to  joke  that  Miss  Watson  was  still trying  to  get  the  job  for  yet  a  third

time.

        30.      This  Defendant  went  on  to  explain  the  Denial  for the  position  because  of

Miss  Watson’s  communication  style.    Miss  Watson  responded

interview  was  re  Defendant  Preble  called  Miss  Watson and  her  immediate  supervisor,

Jennifer  Lanza’s  routine  supervision.    mmediately after  the  interview  the  interviewers,

Sue  Mason,  Program  Manager  and  Erica  Baloga,  Associate Director  reported  that  Miss

Watson’s  interview  performance  was  stellar,  with  statements like  “she  knocked  it  out  of

the  park”  further  noting  her  work  ethic,  her  insight and  proficiency.

        31.      Miss  Watson  responded  to  the  news  of  the  first promotion  denial  with

dismay  and  sadly  responded  I  now  kind  of  wish  you had  just  told  me  I  didn’t  get  it

without  the  explanations.

        32.      On  information  and  belief  Miss  Watson  performed better  than  Ms.  Grant

on  the  interview  evidenced  by  a  subsequent  email  dated November  19,  2018.    In  this




                                                      6
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 7 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


email  Defendant  Preble  sent  to  Defendant  Baloga,  excluding  the  other  person  who

interviewed  Ms.  Grant  and  Miss  Watson,  Sue  Mason, this  defendant  explained  that

even  though  Miss  Watson  had  done  well  in  the  interview, she  consistently  demonstrates

poor  interpersonal,  written  and  communication  skills.

        33.     This  Defendant  sent  racial  baiting  remarks  falsely accusing  Miss  Watson

of  bringing  black  people  to  her  office  stating  that the  person  had  distinctive  hair  namely

blonde  dreadlocks  that  she  said  didn’t  match  any  co-­worker in  the  Company.

        34.     On  information  and  belief,  this  Defendant  resented black  and  marginalized

people  even  to  the  point  of  reprimanding  Miss  Watson for  showing  what  Defendant

Preble  felt  was  overly  concern  for  clients.    Remarking to  Miss  Watson  that  she  wasn’t

going  to  get  a  gold  star  for  volunteering  to  intake a  client  who  had  been  waiting  for

hours  as  an  Outpatient  walk-­in.

        35.     This  Defendant  resented  Miss  Watson’s  respect and  concern  for  often

marginalized  clients,  and  Miss  Watson’s  expressing Defendant  Wheeler  allowing  a

culture  of  criminalizing  black  clients  displaying symptoms  of  their  mental  health  disorder

in  fear;;  while  treating  white  clients  and  addressing their  disorders  appropriately.

        36.     This  Defendant  dismissed  the  concerns  tearfully expressed  to  her  by  Miss

Watson  about  Defendant  Preble’s  demonstrated  discontentment continually  shown

towards  black  clients,  as  a  result  of  Miss  Watson just  being  upset  due  to  “her  upbringing

and  the  neighborhood  she  grew  up  in”.

        37.      When  Whitney  Williams,  (black)  and  a  white  coworker were  leaving

Defendant  Wheeler,  this  Defendant  announced  to  the staff  to  bring  vegetarian  and  soul

food.    Upon  learning  of  Defendant  Prebles'  announcement to  the  staff,  Whitney  Williams




                                                     7
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 8 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


emailed  that  soul  food  was  not  her  preference.    Defendant  Preble  challenged  Ms.

Williams  accused  her  that  when  she  had  first  begun in  the  department  she  recalled  her

eating  soul  food.

       38.      This  Defendant  treated  black  staff  members  with disrespect  failing  to

provide  adequate  training  and  response  to  their  learning. Upon  forcing  a  black  man  out,

Christian  Brooks,  this  defendant  was  heard  saying it’s  good  that  he’s  gone  so  now  we

can  get  someone  new.    She  hired  a  white  staffer,  Amanda Brail.  Each  time  black  staffers

became  frustrated  and  left  she  replaced  them  with a  white  staffer.

       39.      On  information  and  belief  on  or  about  March  4, 2018,  This  Defendant  was

knowingly  or  should  have  known,  heard  by  staffers talking  on  her  phone  to  HR  accusing

Miss  Watson  of  being  combative  and  disorderly  along with  Defendant  Heather  Arduini

during  a  time  when  Miss  Watson  had  been  out  of  the office  recommended  for  Rest  and

Recovery  by  the  Wheeler  Employee  Assistance  Program.

       40.      On  information  and  belief,  on  or  about  March  4, 2018,  Kiersten  Aston

(white  coworker)  said  she  went  to  Defendant  Preble and  told  her  she  should  close  her

door  and  she  didn’t  appreciate  her  talking  about  Miss Watson.    Sarah  Aikley  (white

coworker)  called  Miss  Watson  over  to  her  desk  to  also tell  her  that  Defendant  Preble

was  on  the  phone  talking  to  someone  as  though  she was  trying  to  get  a  story  together.

Sarah  Aikley  had  jotted  two  words  to  remember-­-­combative, disorderly  on  a  yellow

sticky  note.

       41.      This  Defendant  claims  that  the  negative  communication style  reported  on

Performance  Review,  ironically  during  the  actual  period she  was  Miss  Watson’s

immediate  supervisor,  (mid-­March  through  June  2018) was  a  result  of  other  managers’




                                                  8
           Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 9 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


complaints  to  her  about  Miss  Watson’s  abrasive  communication  and  bad  interpersonal

skills.

          42.   This  Defendant  ostracized  Miss  Watson  and  encouraged others  to  sit  in

her  “office  foot  spa”  and  talk  about  Miss  Watson  along with  herself,  Heather  Arduini  and

Christine  Grant  under  the  guise  of  a  department  relaxation station  and  snack  station.

          43.   On  information  and  belief  this  Defendant  fabricated an  intake  story  shared

by  a  black  worker  Whitney  Williams  as  an  opportunity to  support  her  falsehood  that

coworkers  did  not  want  to  work  with  Miss  Watson. text  from  Ms.  Williams  to  Miss

Watson  two  weeks  after  Whitney  began  at  Wheeler:  11/7/2018-­”Avery, can  you  apply

for  Heather’s  supervisor  position  so  you  can  supervise me  until  I  leave?”  When

Whitney  saw  the  posting  to  be  sure  Miss  Watson  noticed it  she  texted:

11/12/2018-­”The  job  posting  is  up!  Apply!”

          44.   On  information  and  belief,  on  or  around  March 2019  this  Defendant

fabricated  hiring  documentation  providing  a  fake  note addressed  to  HR  representative

which  they  never  received  on  behalf  of  a  competing white  comparator  and  went  against

Company  Hiring  Policy  to  keep  Miss  Watson  from  receiving the  promotion.

          45.   On  information  and  belief  this  Defendant  conspired in  coercing  her  own

supervisor,  Defendant  Baloga,  to  sign  off  on  an  email note  to  falsely  represent  the

timeline  of  events  of  hiring  Miss  Watson’s  competing comparator  and  denied  her

promotion.

          46.   On  information  and  belief  in  or  around  March  4, 2019,  this  Defendant

sought  to  cause  stress  to  Miss  Watson  by  summoning her  to  an  impromptu  meeting




                                                  9
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 10 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


after  she  returned  to  work  from  the  Defendant  Wheeler  Employee  Assistant  Program

(EAP)  recommended  time  off  on  work-­related  job  stress relief.

        47.     On  information  and  belief  in  or  around  January 2019,  This  Defendant

sought  to  fabricate  a  timeline  of  a  marked  deterioration of  Miss  Watson’s  usual  work

ethics,  job  dependability,  and  attentiveness  to  detail via  emails  of  fabricated  mistakes

that  she  claimed  to  have  fixed  on  Miss  Watson’s  behalf before  errors  were  verified.

        48.     On  information  and  belief  This  Defendant  intentionally caused  infliction  of

emotional  distress  by  inundating  Miss  Watson  with emails,  sabotaging  her  work,  undue

scrutiny,  claiming  unwarranted  performance  issues, and  denying  her  policy-­related

downtime  afforded  to  other  staff  to  maintain  workload.

        49.     Although  this  Defendant  was  no  longer  Miss  Watson’s immediate

supervisor  she  insisted  on  doubling  up  supervisory duties  to  continue  her  unrelenting

onslaught  against  Miss  Watson  in  conjunction  with Miss  Watson’s  new  official

immediate  supervisor,  Christine  Grant,  after  her  promotion on  or  around  November

2018.

        50.     This  Defendant  gave  Miss  Watson  assignments  out of  her  scope  of  duties,

but  denied  her  appropriate  procedural  training  to handle.    She  also  made  changes  to

workload  to  benefit  other  white  staff  members  at  their request  while  adding  extra

assignments  to  Miss  Watson  often  causing  Miss  Watson to  work  after  hours  with  no

regard  for  her  familial  responsibilities.

        51.     Upon  information  and  belief  This  defendant  sought to  hire  all  white

workers  in  the  department  once  she  became  Program Manager.




                                                 10
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 11 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        52.     Upon  information  and  belief  This  Defendant  is  known  to  view  black  people

as  criminals  and  ignorant  and  less  than  others  in  society.    Noted  on  her  facebook  page.

On  the  job  this  defendant  has  evidenced  this  by  the way  she  treats  black  clients  by

criminalizing  their  mental  health  behaviors  and  to the  contrary  for  whites  similarly

situated  she  empathizes  and  seeks  appropriate  healthcare.

        53.     When  This  Defendant  was  asked  by  front  desk  client intake  staff  Whitney

Boone,  if  she  should  reach  out  to  Avery  as  the  only Sr.Clinical  Staff  member  in  the

building,  this  defendant  responded;;  no  call  Jill-­-­”anybody can  pass  a  test”;; indicating

the  credentialing  behind  Miss  Watson’s  name  does  not carry  the  same  value  as  her

own.

        54.     Defendant  Healther  Arduini is  a  white  female  who was  hired  as  a

clinician.    She  became  a  Licensed  Marriage  and  Family Therapist  (LMFT)  in  October

2017.    This  Defendant  was  promoted  to  Clinical  Supervisor after  five  months,  in  March

2018.    She  received  her  second  promotion  within  six months  leaving  clinical  services.

September  2018  she  was  promoted  to  exclusively  maintain the  Federal  grant  SAMHSA

MAT  PDOA  as  Project  Director  in  Defendant  Wheeler’s New  Britain  location.

        55.     This  Defendant  was  promoted  to  Associate  Director of  Adult  Outpatient

services  when  Defendant  Preble  went  on  leave  in  June 2019.

        56.     This  Defendant  became  Miss  Watson’s  immediate supervisor  in  or  around

October  2019,  immediately  after  Defendant  Preble  officially resigned  after  her  being  out

on  leave  of  absence.




                                                  11
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 12 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       57.     This  Defendant  was  given  the  title  of  Associate  Director  of  Defendant

Wheeler's  New  Britain  location  and  thereby  became Miss  Watson’s  Supervisor  after

Miss  Watson  was  promoted  to  Clinical  Supervisor  in October  2019.

       58.     This  Defendant  Arduini  remained  Ms.  Watson’s  immediate supervisor  until

April  29,  2021  when  HR  finally  took  action  to  eradicate the  continual  relentless  assault

Miss  Watson  suffered  at  her  hands  for  more  than  two years.

       59.     This  defendant  is  sued  as  an  official  of  Defendant Wheeler  and  she  is  also

sued  in  her  individual  capacity  by  virtue  of  her  tortious conduct  against  Miss  Watson.

       60.     At  all  times  relevant  to  this  complaint,  this Defendant’s  responsibilities

extended  to  the  company’s  workplace  culture  in  New Britain.

       61.     On  information  and  belief  this  Defendant  has  engaged in  the  same

discriminatory  conduct  previously  engaged  in  by  Defendant Preble  prior  to  Defendant

Preble’s  resignation.

       62.     This  defendant  has  also  engaged  in  numerous  and vairon  instances  of

retaliatory  conduct,  harassment,  and  she  has  created a  continuously  hostile  work

environment  for  Miss  Watson,  necessitating  her  beginning to  seek  mental  health

treatment.

       63.     On  information  and  belief  and  to  fabricate  Miss Watson  breaking  a

Wheeler  policy,  this  defendant  spread  a  false  allegation to  Defendant  Preble  the

Program  Manager  that  Miss  Watson  did  not  say  hi  to her  in  the  hallways  on  a  daily

basis.    During  this  time  this  defendant  was  no  longer a  member  of  Miss  Watson’s

department  and  Miss  Preble’s  department.




                                                  12
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 13 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        64.     This  defendant  would  get  other  coworkers  to  go  against  Miss  Watson

forming  the  likes  of  a  mutiny  against  her.    This  defendant  would  call  Miss  Watson  into

her  office  and  pick  her  brain  and  present  it  as  her own  thoughts.

        65.     This  Defendant  falsely  reported  to  Defendant  Preble, who  in  turn

forwarded  this  defendants  comments  in  an  email  to the  Vice  President,  Teo  Diaz,  that

Miss  Watson  had  pushed  away  his  survey  and  refused to  complete  it  during  a  staff

meeting.

        66.     This  Defendant  along  with  Defendant  Preble  accused Miss  Watson  of

making  them  feel  uncomfortable  and  feeling  tension;; in  dialogue  they  would  accuse

Miss  Watson  of  seeming  frustrated;;  she  often  reported that  Miss  Watson  made  her  feel

uncomfortable  in  meetings.

        67.     This  Defendant  would  demean  Miss  Watson’s  non white  staff  (hispanic)

and  caused  them  to  feel  as  though  their  harassing treatment  was  because  they  worked

under  Miss  Watson.

        68.     On  information  and  belief  this  Defendant  allowed white  staff  to  demean

clients  which  aligned  with  This  Defendants  previous Performance  Review  Goals  in  2017

set  by  her  then  immediate  clinical  supervisor  Shane. She  needed  to  become  more

empathetic  with  clients.    To  try  to  be  more  understanding to  them.

        69.     This  Defendant  continually  undermined  Miss  Watson’s Supervisory

authority  admonishing  her  staff  that  they  did  not have  to  listen  to  her  when  she  would

give  suggestions  or  directives.

        70.     After  Miss  Watson  asked  This  Defendant  to  let her  know  the  directives  and

permissions  she  was  giving  to  her  subordinates  to help  keep  Miss  Watson  informed,




                                                   13
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 14 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


This  Defendant  doubled-­down  on  directing  Miss  Watson’s  direct  reports  and  took  over

any  project  Miss  Watson  tried  to  handle.

         71.    When  Miss  Watson  told  this  defendant  she  felt belittled,  devalued  and  it

was  hard  to  cope  having  a  supervisory  title  and  not being  able  to  supervise,  This

defendant  reported  Miss  Watson  to  HR  V.P.  Joe  Tedone who  told  Miss  Watson  that  no

one  has  to  inform  her  of  anything  before  giving  directives and  that  her  subordinates

have  a  right  to  go  to  Miss  Watson’s  supervisor.

         72.    Subsequently  Defendant  Arduini  also  advised  Miss Watson  that  she  did

not  have  to  let  her  know  anything  that  she  was  telling Miss  Watson’s  staff/team  to  do.

This  defendant  reminded  Miss  Watson  that  she  has  an open-­door  policy  for  them.

         73.    On  information  and  belief  Defendant  Arduini  is a  Licensed  Marriage  and

Family  Therapist  (LMFT),  yet  hired  to  confront  an Addiction  population  which  does  not

afford  her  the  clinical  knowledge  for  the  Outpatient Addiction  Services;;  and  therefore,

this  Defendant  is  known  to  stir  up  petty  situations within  the  department  with  non  white

staff.

         74.    On  or  about  February  23,  2021,  This  Defendant made  up  false  reports

about  Miss  Watson  and  her  staff  and  garnered  support from  Teo  Diaz  V.P.  of  their

department.    Together  they  put  together  a  supervision agenda  telling  Miss  Watson  how

to  communicate  in  a  meeting  Miss  Watson  had  independently initiated  and  implemented

for  her  own  purposes  with  her  direct  report  staff.

         75.    This  Agenda  from  this  Defendant  included-­-­ always use  “I”  statements

when  making  suggestions/recommendations;;  Suggestions and  recommendations

are  not  directives;;  Use  the  following  prompts  when seeking  clarification  or




                                                   14
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 15 of 90
                          Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


confirmation  of  what  was  said:  “I  don’t  understand”,  “can  you  please  clarify  or

restate  what  you  said?”;;  Virtual  Meeting  Etiquette: Assure  that  meeting

participants  can  see  your  face  during  meetings;;  Asks are  prefaced  with  “please,

could  you,  or  can  someone  volunteer  to”?

         76.        The  first  month  of  this  Defendant’s  virtual  return to  office,  she  summoned

Miss  Watson  and  undermined  all  Miss  Watson  had  accomplished in  her  absence.

        77.         The  MAT  PDOA  grant  program  was  on  a  continual upward  climb

maintaining  high  standards  for  the  Federal  Government. The  other  two  supervisors,

Christine  Grant  and  Jade  Bray,  were  not  harassed  nor were  their  staff  members  as  Miss

Watson’s  non  white  ones  were.

        78.         This  Defendant  began  attacking  Miss  Watson  just as  she  had  done  prior  to

her  maternity  leave,  but  this  defendant  was  now  using her  influence  to  summon  Teo

Diaz,  Vice  President  Adult  Outpatient  Services  (hispanic) and    Lisa  Roth,  (white)  New

Britain  Site  Director.

        79.         This  Defendant  Arduini  joined  Defendant  Roth  in infiltrating  Miss  Watson’s

staff  meeting.  This  Defendant  made  an  agenda  for  the meeting  and  named  herself  as

the  facilitator.

        80.         On  February  2,  2021,  This  Defendant  exclusively chose  the  invitees  to

Miss  Watson’s  MAT  staff  meeting,  namely  her  two  co conspirators  against  Miss  Watson:

New  Britain  Site  Director,  Lisa  Roth,  (white)  Vice President  Adult  Outpatient,  Teo

Anderson  Diaz,  (Hispanic)  and  also  the  Adult  Outpatient Medical  Director,  Tina

Loarte-­Rodriguez,  (Hispanic);;  the  Medical  Director of  Adult  Outpatient,  Dr.  Eleck,

(white);;  and  also  Miss  Watson  and  her  MAT  team  staff: Avery  Watson,  Project  Director,




                                                     15
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 16 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


(black)  Carrie  Perez  (Hispanic),  Andrea  Jimenez  (Hispanic),  Kate  Denette,  APRN

(white)  and  Subrina  Manabat  (white).

        80.     This  Defendant  created  the  Agenda  for  this  meeting on  or  around

February  2,  2021  including:  “be  kind  to  one  another. Be  respectful  to  each  other,

active  listening.” also  on  the  Agenda:  Job  Descriptions and  Chain  of  Supervision.

        81.     This  Defendant  did  not  have  any  meeting  requirements for  the  other  two

Adult  Outpatient  Clinical  Supervisors,  Christine  Grant (white)  nor  Jade  Bray  “biracial”

(white/West  African)  who  had  been  hired  denying  MIss Watson  promotional

opportunities.

        82.     On  information  and  belief  this  defendant  would humiliate  Miss  Watson  by

gaining  her  knowledge  in  private  supervision  and  present what  Miss  Watson  shares

during  their  staff  meetings  as  though  it  was  her  own idea  and  in  turn  smirk  at  Miss

Watson.

        83.     On  or  about  November  30,  2020,  This  Defendant caused  Miss  Watson’s

Hispanic  staff  members  to  threaten  to  quit  their  jobs. The  Peer  support  staff,  Carrie

Perez  (hispanic)  called  Miss  Watson  crying  profusely saying  she  just  doesn’t  get  why

they  are  treating  Miss  Watson  as  they  do.    Andrea Jiminez  (hispanic)  also  became  ill

and  threatened  that  they  were  going  to  have  to  quit the  company  because  of  this

harassment  that  was  now,  according  to  them,  all  because of  Miss  Watson  taking  over  as

Project  Director.

        84.     On  information  and  belief  Carrie  reported  to Mr.  Tedone,  HR  Vice

President,  This  Defendant’s  harassment  going  on  in the  department  towards  the  MAT

Team  Staff  and  Avery  Watson.




                                                   16
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 17 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        85.     This  Defendant  Arduini,  Program  Director,  shortly  after  would  succeed  in

her  effort  to  get  Carrie  Perez  to  no  longer  regard Miss  Watson  as  her  clinical  supervisor

and  she  began  to  pull  Carrie  away  from  Miss  Watson disrespecting  her  authority  and

clinging  to  this  Defendant.    This  Defendant  undermined Miss  Watson’s  authority  over

the  MAT  program  and  in  effort  to  divide  and  conquer asked  Miss  Watson’s,  member,  to

represent  the  MAT  Team  workings  to  a  group  of  people off  site  instead  of  Miss  Watson.

        86.     This  Defendant  Arduini  forbade  Miss  Watson  to give  directives  and  caused

her  to  muzzle  herself  at  work  for  fear  of  this  defendant accusing  her  of  talking  to  the

wrong  person  or  speaking  in  an  alleged  wrong  tone, or  a  frustrated  look  accusation.

        87.     This  Defendant  set  up  meetings  soliciting  upper management  to  attack

Miss  Watson’s  professional  abilities  through  unwarranted meeting  agendas  designed  to

attack  her  MAT  Project  Directorial  competence.

        88.     This  Defendant  set  up  meetings  to  destroy  the positive  outcomes  and

trends  Miss  Watson  had  consistently  and  independently maintained  while  managing

both  her  teams  i.e.  the  Adult  Outpatient  Clinical Supervisor  and  MAT  PDOA  Project

Director,  respectively  for  the  one  and  one  half  (1-­½) years  through  the  COVID

experience  challenges  and  as  noted  by  SAMSHA  Government Program  Officers.

        89,     This  Defendant  Arduini,  after  she  recruited  Defendants Teo  Diaz,  Vice

President  of  Adult  Outpatient    and  Lisa  Roth,  Site Director,  totally  undermined  Miss

Watson’s  authority  in  her  team  members’  presence.

        90.     This  Defendant  conspired  with  Defendant  Preble to  lie  to  Miss  Watson

concerning  her  third  available  promotional  opportunity Miss  Watson  was  seeking  after




                                                    17
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 18 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


two  previous  fraudulent  denials  by  telling  Miss  Watson  someone  else  had  taken  the  job

already.

        91.     Defendant  Erica  Baloga,  (white) this  defendant was  the  Associate

Director  of  Adult  Outpatient  Services,  and  she  was the  highest-­ranking  official  person  at

Defendant  Wheeler’s  New  Britain  location.  [Emphasis added]

        92.     This  Defendant  is  sued  as  an  official  of  Defendant Wheeler  and  she  is

also  sued  in  her  individual  capacity  by  virtue  of her  tortious  conduct  against  Ms.  Watson.

        93.     On  information  and  belief,  Defendant  Baloga  was the  Associate  Director  of

Adult  Outpatient  Services,  and  so,  her  responsibilities extended  to  the  Company’s

workplace  culture  in  New  Britain.

        94.     This  defendant  was  the  immediate  supervisor  of Defendant  Preble  who

was  responsible  for  the  culture  of  the  department.

        95.     This  Defendant  along  with  Sue  Mason,  Program  Manager in  the  Bristol

location  were  the  two  people  who  conducted  the  rounds of  interviews  for  the  Clinical

Supervisor  position  including  that  of  Miss  Watson’s and  Christine  Grant  in  or  around

November  2018.

        96.     On  information  and  belief  This  Defendant  and the  other  interviewer,  Sue

Mason,  initially  reported  that  Miss  Watson  had  a  stellar interview  adding  she  hit  it  out  of

the  park.

        97.     On  information  and  belief  this  defendant,  Erica Baloga  made  the  ultimate

decision  to  omit  Sue  Mason’s  input,  to  hire  Miss  Watson and  discriminately  hired

Christine  Grant  (white).




                                                   18
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 19 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        98.     This  Defendant  Baloga  dishonestly  sides  with  three  white  women

coworkers  who  were  hiding  under  a  desk  in  Miss  Watson’s  office,  when  she  returned

from  lunch  shouting  shut  the  door  because  they  feared the  black  client  outside.  Miss

Watson  told  them  the  client  was  put  in  the  police car.    Miss  Watson  then  put  away  her

belongings  and  went  out  the  automatic  close  door  to return  to  her  job  space  for  intakes.

         99.    Defendant  Baloga  intentionally  held  back  her personally    known

information  that  the  lockdown  had  been  lifted.    That could  have  stopped  the  false

accusations  later  levied  against  Miss  Watson.    Defendant Baloga  was  present  when  the

officer  opened  the  exterior  entry  door  into  the  building as  Miss  Watson  returned  from

lunch  and  Defendant  Baloga  herself  held  the  door  (Miss Watson’s  arms  were  full)  for

her  to  enter  into  the  office  space.

        100.    After  the  Client  was  taken  away,  This  Defendant Baloga  together  with

Defendant  Preble  called  Miss  Watson  in.    Defendant Preble  told  her  a  few  coworkers

had  come  to  her  and  told  them  Miss  Watson  hadn’t  taken the  lockdown  seriously.    When

Miss  Watson  said  that  the  lockdown  was  lifted,  and asked  if  the  client  (black  client)  was

arrested?

        101.    This  Defendant  Baloga  said  nothing  and  Defendant Preble  said  that  she

had  called  the  police;;  her  choice.    Defendant  Preble said  she  and  This  Defendant

Baloga,  did  not  discipline  Miss  Watson  because  she was  crying  and  they “felt

compassion” that  Miss  Watson  was  so upset  about  the black  client  they  felt  “due  to

her  own  upbringing  and  the  neighborhood  she  grew  up in”.

        102.    On  information  and  belief  Defendant  Baloga  hid the  qualities  she  knew

about  Miss  Watson  from  the  team:    On  January  7,  2019 This  Defendant      thanked  Miss




                                                  19
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 20 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


Watson  for  helping  out  by  taking  on  extra  work  and  staying  late  on  short  notice.    On

private  notes  This  Defendant  told  her  about  her  great work  ethic.    When  this  Defendant

was  moving  on,  she  gave  Miss  Watson  praise  telling told  her  to  keep  it  up  nher  that  her

work  ethic  was  what  they  needed  noting  Miss  Watson as  an  inspiration.

        103.    On  information  and  belief,  this  defendant  accepted as  fact  an  email  from

Defendant  Preble  on  or  around  November  19,  2018  which formed  the  discriminatory

basis  for  Defendant  Wheeler’s  initial  denial  of  Ms. Wason’s  first  promotion  application.

She  also  conspired  with  Defendant  Preble  to  help  her fabricate  an  email  with  a  false

timeline  of  events  relating  to  the  hiring  of  Jade Bray.

        104.    Defendant  Lisa  Roth is  a  white  female  and  at all  relevant  times,  she  was

New  Britain  Site  director..  [Emphasis  added]

        105.    On  or  around  May  13,  2021,  This  Defendant  Roth came  into  a  provider

office  where  Miss  Watson  was  standing  in  communication with  a  coworker.    This

Defendant  stood  listening  to  her  then  gestured  and intentionally  bumped  into  Miss

Watson  as  she  went  by  her.    She  offered  no  apology to  Miss  Watson  and  began  talking

to  someone  else.

        106.    This  Defendant  had  been  a  perpetrator  of  discrimination against  Miss

Watson  since  she  became  Site  Director  at  the  New  Britain office  mid  2020.  She  was  not

a  member  of  Miss  Watson’s  department.

        107.    On  information  and  belief  this  defendant  caused four  (4)  other  non  whites

(Dee,  Yanick,  Nicole,  Pam)  to  leave  the  job  because of  her  discriminatory  actions

toward  them.    Two  were  fired  and  two  left  on  constructive discharge  and  Miss  Watson




                                                    20
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 21 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


believes  she  was  her  next  intended  target.    This  Defendant  was  site  director  and  in  or

around  April  2021  moved  her  seat  directly  outside Miss  Watson’s  office.

        108.    This  Defendant  continued  to  harass  Miss  Watson and  seek  to  undermine

her  authority  as  MAT  Project  Director.    She  had  no academic  reason  to  involve  herself

with  Miss  Watson  professionally.

        109.    This  Defendant  insisted  that  Miss  Watson  invite her  to  MAT  staff  meetings

which  Miss  Watson  implemented  to  speak  with  her  Team Members.

        110.    This  Defendant  was  disruptive  when  she  came  to Miss  Watson’s  team

meetings  late  and  just  as  disruptive  when  she  left many  times  early.

        111.    On  information  and  belief,  this  Defendant  Roth in  collaboration  with

Heather  Arduini  changed  the  meeting  agenda  and  sought to  sabotage  its  good

reputation.

        112.    This  Defendant  went  to  Miss  Watson’s  hispanic staff  member,  Andrea

Jiminez,  and  had  her  provide  a  written  timeline  of everything  Miss  Watson  signed  off  on

for  her  to  do  and  told  her  she  would  no  longer  continue as  she  had  under  Miss  Watson’s

direction.

        113.    This  Defendant  caused  Andrea  Jiminez  to  express that  these  changes

were  due  to  Miss  Watson  having  become  the  Project Director.    This  made  it  awkward  to

communicate  effectively  with  her  team  any  longer..

        114.    This  Defendant  along  with  Defendant  Arduini  insisted the  MAT  Team

nurse,  Kate  (white),  no  longer  had  to  follow  Miss Watson’s  direction  and  admonished

her  to  ignore  Miss  Watson’s  directives  per  the  MATPDOA Federal  grant  job  description

Miss  Watson  had  given  her.




                                                  21
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 22 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


.       115.     This  Defendant  Roth  conspired  with  Heather  Arduini  in  stripping  all

authority  and  ability  to  lead  the  highly  producing MAT  Team  from  Miss  Watson  in  front  of

her  staff  and  other  departments  even  soliciting  their input.

        116.     On  information  and  belief  this  Defendant  engaged in  acts  to  provoke  Miss

Watson  into  getting  fired  and  further  humiliate  Miss Watson  by  blocking  her  parked  car

in  on  the  driver  side  door  so  that  Miss  Watson  couldn’t get  into  her  car  after  coming  out

of  work.

        117.     On  information  and  belief  This  Defendant  began to  do  things  to  humiliate

Miss  Watson  by  excessively  saying  hi  each  time  they passed  in  the  hallway  in  order  to

get  Miss  Watson  to  not  say  hi  and  violate  Company Policy  which  states  one  must  say  hi

the  same  as  Defendant  Heather  Arduini  tried  to  falsely accuse  Miss  Watson  of.

        118.     This  Defendant  intentionally  neglected  to  advise Miss  Watson    that  she

had  potentially  been  exposed  to  COVID-­19  by  way  of her  interactions  with  a  Mental

Health  client  during  the  CDC  danger  season  of  COVID-­19 on  or  about  October  2020,

Defendant  Roth  told  everyone  else  who  was  listed  to have  had  contact  with  this  client

and  insisted  they  be  tested,  but  neglected  to  inform Miss  Watson  of  her  potential  death

risk  to  her  and  her  family.

        119.     This  Defendant  along  with  Heather  Arduini  and Teo  Diaz  humiliated  Miss

Watson  inviting  V.P.’s,  Directors,  Managers  outside of  Miss  Watson’s  immediate  staff  to

meetings  where  they  presented  their  fictitious  and unprovoked  Agenda  language  for  the

MAT  grant  Miss  Watson  Managed.-­-­“be  respectful  to one  another”,  “be  kind  to  one

another”,  “professional  and  objective  language”,  “only speak  to  direct  reports”.




                                                   22
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 23 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        120.    Defendant  Teo  Diaz is  a  Hispanic  Vice  President  of  Adult  Outpatient

Operations.    He  was  hired  in  May  of  2019.    This  Defendant  is  the  highest  ranking

person  reporting  to  the  CEO  of  the  Adult  Outpatient Addiction  Services  operations.

        121.    This  defendant  Teo  Diaz  on  2/23/21  supported a  Supervision  agenda  to

review  along  with  Miss  Watson  where  he  made  a  surprise appearance  to  her  weekly

routine  supervision  with  her  supervisor,  Heather  Arduini only.    The  Agenda  was  entitled

Communication.

        122.    On  information  and  belief  Defendant  Diaz  conjured up  this  Communication

Agenda  to  support  Heather’s  continued  unwarranted harassment  of  Miss  Watson’s

communication  style.

        123.    On  information  and  belief  This  Defendant  called Miss  Watson  into  what

seemed  like  an  ambush.    On  or  about  September  2020, This  defendant    presented  as

though  this  was  a  meeting  he  was  not  persuaded  to call  but  it  soon  became  apparent  he

brought  Miss  Watson  into  an  ambush  prompted  by  at least  one  of  the  two  other  Clinical

Supervisors  who  had  been  promoted  and  hired,  respectively, in  her  stead.

        124.    This  Defendant  told  the  three  supervisors,  Miss Watson,  (Black)  Jade  Bray

(“bi-­racial”-­white/West  African)  and  Christine  Grant (white)  how  important  it  is  to  be

cohesive  with  others.    He  prompted  Christine  Grant to  follow,  she  reported  that  she  did

not  feel  close  to  Miss  Watson  and  she  felt  it  was because  of  what  happened  in  the  past.

(Defendant  Preble  days).

        125.    This  Defendant  told  Miss  Watson  she  could  not use  him  for  support  when

she  was  mistreated  but  gave  support  to  the  white  staffers against  her.    Defendant  Diaz

became  Miss  Watson  immediate  supervisor  before  she resigned  in  May.    He  suddenly




                                                  23
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 24 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


started  appearing  in  Miss  Watson’s  area  to  the  wonderment  of  the  coworkers.    He

humiliated  Miss  Watson  and  she  lasted  only  a  few  days as  the  only  coworker  under  his

direct  supervision.



       126.    Defendant  Patricia  Speicher-­Werbner is  a  white female  and  at  all  times

relevant  she  was  Defendant  Wheeler’s  Chief  Human  Resources Officer.  [Emphasis

Added]

       127.    This  individual  is  sued  in  her  individual  capacity because  she  was  te

“Chief  Human  Resources  official  at  Defendant  Wheeler, and  her  responsibilities

extended  to  the  company’s  workplace  culture  in  New Britain  and  beyond.

       128.    This  Defendant  by  virtue  of  her  position  and her  interactions  with  the

individual  defendants  she  knew  or  should  have  known about  the  unlawful  conduct  that

engaged  in  against  Miss  Watson  and  she  failed  to  supervise, or  recommend  a  closer

supervisor  of  these  defendants  to  their  superiors. In  effect  this  defendant  had  an

obligation  to  eradicate  the  offense.

       129.    This  Defendant  did  not  properly  investigate  CVS white  manager  who

accused  Miss  Watson  even  though  CVS  said  that  he  was wrong  for  the  steps  he  took

with  Miss  Watson  in  the  store;;  however,  Defendant Speicher-­Werbner  chose  to  give

Miss  Watson  a  Written  Warning.



       130.    When  Miss  Watson  complained  to  Defendant  Baloga about  Defendant

Preble’s  harassment,  Defendant  Baloga  forwarded  the complaint  to  Defendant

Speicher-­Werbner.




                                                 24
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 25 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        131.    Speicher  spoke  to  Miss  Watson  and  told  her  she  would  set  up  a  meeting

for  her  and  Defendant  Preble  and  Defendant  Baloga to  discuss  the  matter.    Instead,

Defendant  Speicher  actually  set  up  a  meeting  to  advise Miss  Waton  of  training  that  she

could  take  to  make  her  a  better  communicator  to  become more  suitable  for  an  opening

should  one  come  up.

        132.    Defendant  Speicher  called  to  talk  with  her  to investigate  the  email  Miss

Watson  sent  about  how  she  was  feeling  in  the  hostile work  environment.    Miss  Watson

tells  her  about  the  bullying  and  how  after  she  had returned  from  EAP  recommended

Rest  and  Recovery,  Defendant  Preble  called  her  to a  meeting  to  challenge  her  on

supposed  errors.    How  she  was  dying  inside

        133.    Instead  Defendant  Speicher  began  by  introducing her  HR  Benefits  person,

Ashley  on  a  speaker  phone  warning  Miss  Watson  that if  she  plans  to  continue  to  be  out

as  she  had  for  two  occasions  now  in  the  past  30  days she  runs  the  risk  of  this  poorly

affecting  her  Performance  Reviews.

        134.     Defendant  Speicher  instead  of  offering  support against  the  continued

extreme  bullying  and  harassment,  this  Defendant  advised Miss  Watson  of  training  she

felt  could  really help  her  improve  her  communication in  case  a  supervisory

position  became  available  for  yet  a  fourth  time.

        135,    This  Defendant  threatened  that  just  because  Miss Watson  has  earned

time  off  available,  Defendant  Wheeler  still  has  the right  to  say  if  her  days  off  are

considered  excessive.  This  Defendant  and  her  Benefits person,  Ashley,  assured  her

that  this  meeting  talking  about  her  absences  was  not to  make  her  more  anxious.




                                                     25
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 26 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


Defendant  Speicher-­Werbner  assured  her  they  were  not  trying  to  pry  into  her  personal

situation.

        136.    This  Defendant  sent  another  email  noting  the would  include  ways  Miss

Watson  should  improve  her  communication  style  and interpersonal  skills.  This

Defendant  made  Miss  Watson  the  focus  of  the  problems in  the  department  and  sought

to  be  rid  of  her  instead  of  disciplining  the  bullies and  harassers.

        137.    This  Defendant  suggested  Miss  Watson  take  offers in  different  cities  if  she

wanted  to  be  Clinical  supervisor,  i.e.  Waterbury  and Bristol  locations.

        138.    On  information  and  belief  in  or  around  December 2018,  and  according  to

this  defendant,  Christine  Grant,  Miss  Watson’s  supervisor, called  this  defendant  in  tears

and  upset  that  Miss  Watson  was  in  tears  as  well  and “pushing  back”  wanting  to  take  her

vacation  before  the  year  ended.  This  Defendant  advised Christine  Grant,  that  she

should  hold  Miss  Watson  to  the  same  rules  she  does to  everyone  else.

        139.    This  Defendant  told  Christine  Grant  to  use  the non-­company  vacation

policy  Defendant  Preble  had  now  implemented  for  her department.  On  information  and

belief  this  Defendant  knew  this  vacation  policy  was desperate  toward  Miss  Watson  as

the  only  Sr  Intake  Clinician.

        140.    This  Defendant  knew  or  should  have  known  this vacation  rule  to  find  your

own  coverage  was  desperate  towards  Miss  Watson  but still  sided  with  Defendant

Preble’s  rule  and  to  make  her  do  what  you  do  for  everyone else.

        141.    This  Defendant  subsequently  began  to  make  offers at  other  locations  to

Miss  Watson  where  she  could  relocate  and  Defendant Speicher  would  promote  her  to




                                                    26
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 27 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


Clinical  Supervisor  if  she  did  consent  to  relocating  out  of  the  New  Britain  location  to

Waterbury  or  Bristol  sites.

FACTS

        142.    Defendant  Preble,  just  coming  on  as  Plaintiff’s immediate  supervisor  at

March  end  (approx.)  16  days  after  her  90-­day  review, reflects  Plaintiff’s  Communication

Style  as  an  area  of  Needs  Improvement.

        143.    During  a  routine  Supervision  designed  for  dialogue between  staff  and

supervisor,  Miss  Watson  asks  for  feedback  as  to  the remarkable  Communication  Style

change  that  Defendant  Preble  added  to  her  Performance Review  via  Miss  Watson’s

new  supervisor.

        144.    On  information  and  belief  Defendant  Preble’s supervision  notes/email  also

included  references  that  Miss  Watson  was    “combative, disorderly,  consistently

demonstrated  poor  interpersonal  skills,  poor  written and  verbal  communication  skills,

and  her  tone  at  times  borders  on  insubordinate...she also  has  the  reputation  to  be

horribly  apathetic  and  short  with  clients”

        145     On  information  and  belief,  the  theme  and  methodology of  Defendant

Preble  assaults  upon  Miss  Watson’s  reputation  was unrelenting  and  continued

unabated  from  March  2018  until  this  defendant  left Defendant  Wheeler’s  employment  in

June  2019.

        146.    On  information  and  belief  Miss  Watson  continually questioned  why

Defendant  Preble  and  Arduini  targeted  her  communication style  because  of  her  race.




                                                    27
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 28 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        147.    Miss  Watson  reminded  them  on  occasion  that  the  other  white  coworkers

who  really  were  using  sarcastic  language  and  profanity were  not  disciplined  for  doing

so.

        148.    On  information  and  belief,  Defendant  Preble’s supervisor  Defendant

Baloga  knew  of  or  should  have  known  of  Defendant  Preble’s illegal  conduct.

        149.    While  working  with  a  client  Miss  Watson  ran  over to  where  managers  were

sitting  and  asked  a  quick  question.    They  told  her to  give  it  to  someone  else.

        150.    Miss  Watson  let  them  know  that  she  wasn’t  trying to  hand  off  this  duty  just

to  understand  the  procedure  in  order  that  she  could take  care  of  the  waiting  Client.

        151.    Defendant  Preble  gave  this  reason  for  the  Communication Style  in

Performance  Review  because:

        152.    Joanne  Ruggerio  felt  that  she  was  calling  them lazy  and  she  was

        offended.

        153.    Defendant  explained  that  the  only  reason  she is  talking  about  it  is  because

        the  other  Managers  in  the  room  were  offended  and  they felt  the  Plaintiff  was

        calling  them  lazy.

        154.    It  is  with  information  and  belief  that  Defendant Preble  reported  this

exchange  with  Miss  Watson  to  HR  and  though  HR  advised of  no  wrongdoing  on  Miss

Watson’s  part  or  that  she  could  speak  her  mind,  Preble chose  to  still  consider  this  a

Performance  Appraisal  communication  Needs  Improvement.

        155.    Defendant  Preble  claimed  much  of  her  disciplining actions  against  Miss

Watson  were  based    upon  reporting  from  Heather  Arduini and  other  managers.

Defendant  Preble  sent  an  email  to  the  Vice  President of  Adult  Outpatient  reporting  that




                                                    28
             Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 29 of 90
                          Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


Miss  Watson  threw  his  requested  paperwork  during  a  meeting,  and  was  the  only

clinician  refusing  to  participate



IV  STATEMENT  OF  THE  FACTS

             156.   At  all  times  relevant  to  this  complaint,  Miss Watson  was  an  African

American  female  and  she  was  employed  at  Defendant Wheeler’s  New  Britain,

Connecticut  office  as  a  Senior  Intake  Clinician  from December  18,  2017,  until  October

7,  2019,  when  she  was  “Finally”  promoted    to  the  position-­-­Clinical Supervisor  of  the

Outpatient  Addiction  Services  and  also  Project  Director of  SAMSHA  Medication

Assisted  Treatment  hereinafter  MAT  PDOA  Federal  Grant Program.

             157.   While  in  New  Britain,  because  of  the  staff  turnaround Defendant  Preble

headed,  Miss  Watson  was  under  the  immediate  supervision of  six  different  supervisors

and  many  times  forced  to  provide  coverage  for  up  to four  hired  positions  as  well  as

fill-­ins.

             158.   On  information  and  belief  Defendant  Preble  chose to  leave  the  Clinical

Supervisor  position  vacant  for  more  than  three  months due  to  her  refusal  to  promote

Miss  Watson  while  awaiting  white  women  to  fill  the position  as  unqualified  as  they  were.

             159.   Defendant  Preble  chose  to  stay-­on  as  some  sort of  secondary  supervisor

to  Miss  Watson  even  though  Miss  Watson  had  an  immediate supervisor  to  add  pressure

to  her  work  life  until  Defendant  Preble  resigned  June or  October  2019:  Miss  Watson’s

immediate  supervisor  listing:

                    A.     Jeffery  Velleca  12/2017  to  mid  March  2018

                    B.     Defendant  Lisa    Preble  mid-­March  2018  through June  2018




                                                      29
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 30 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


                 C.      Jennifer  Lanza  July  2018  through  January  2019

                 D.      Christine  Grant  November  2018  to  October  2019

                 E.      Defendant  Heather  Arduini,  AOP  Dir.  October  2019 thru  April  29,

                 2020

                 F.      Teo  Diaz,  V.P.  Adult  Addiction  Services  May  15 through  May  21,

                 2021  constructive  discharge/resigned.

        160.     On  information  and  belief,  all  Miss  Watson’s immediate  supervisors  except

Defendant  Heather  Arduini  at  one  time  were  under  the direction  of  Erica  Baloga  until

she  resigned  from  Defendant  Wheeler  Clinic  July  2019.

        161.     On  information  and  belief  Defendant  Baloga  provided great  feedback  on

Miss  Watson’s  performance  complimenting  her  work  ethic and  the  value  she  is  to  the

team.

        164.     On  information  and  belief,  though  Defendant  Baloga praised  Miss  Watson

in  private  she  stood  by  and  allowed  the  hostile  environment and  intentional  infliction  of

emotional  distress  perpetrated  by  Defendants  Preble and  Arduini;;  and  of  which  she

would  later  become  a  part,  to  exist  causing  Miss  Watson to  suffer  greatly.

        165.     On  information  and  belief Mr.Vellecca hired  Miss Watson  and  identified  no

issues  with  Miss  Watson’s  performance  and  on  90-­day Performance  Review  praised  her

ability  to  take  managers’  constructive  feedback  and provide  great  documentation  as  a

result  of  its  application.

        166.     Mr.  Velleca notes  Miss  Watson’s  ability  to  refer within  Wheeler  Clinic  for

primary  care  consults  to  efficiently  and  effectively meet  the  needs  of  the  client.




                                                   30
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 31 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        167.    Mr.  Velleca notes  Miss  Watson’s  ability  to  conduct  screening  and

evaluation  to  formulate  diagnoses  that  are  in  accordance  with  DSM  and  notes  she

develops  and  documents  clear  clinical  formulations.

        168.    Mr.  Velleca notes  her  shown  ability  to  implement safety  protocols

including  assessing  risk,  referring  to  crisis  support services  or  referring  to  Hospitals  as

necessary.

        169.    Mr.  Velleca notes  her  ability  to  adhere  to  program standards  on

appropriate  levels  of  care  at  initial  assessment  and that  she  has  shown  ability  to

document  clinical  symptoms  in  the  initial  intake  assessment formulations.

        170.    Mr.  Velleca further  notes  that  Miss  Watson  regularly seeks  supervision,

consultation  as  needed  and  reviews  all  intake  check outs  with  a  supervisor.

        171.    On  information  and  belief Jennifer  Lanza, Miss Watson’s  clinical

supervisor,  had  no  issues  with  Miss  Watson’s  performance.

        172.    Jennifer  Lanza praised  her  highly  for  being  efficient and  helpful,  going

beyond  the  call  in  support  of  clients'  level  of  care for  their  mental  health  and/or

substance  use  needs..

        173.    Ms.  Jennifer  Lanza, Her  immediate  supervisor notes  how  impressive

Miss  Watson  quickly  would  work  to  get  someone  to  inpatient and/or  detox  or  connected

to  a  specific  program  for  their  treatment  needs,

        174.    Jennifer  Lanza highly  praises  Miss  Watson’s  willingness to  seek  out

consultation  from  her  supervisor  when  necessary  in order  to  meet  client's  care  needs.

        175.    Jennifer  Lanza further  notes  that  Miss  Watson was  always  receptive  to

feedback  in  a  group  setting  with  all  clinicians.




                                                    31
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 32 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


         176.   Ms.  Lanza notes  when  Miss  Watson  was  asked  to  float  to  another  Adult

Outpatient  site  to  assist  she  would  follow  through.

         177.   When  Ms. Christine  Grant comments  while  doing some  type  of  “hybrid”

model  with  Defendant  Preble  of  supervising  Miss  Watson comments  vary  from  other

supervisors  over  Miss  Watson’s  first  year  with  the Defendant  Wheeler.

         178.   Christine  Grant notes  that  she,  as  Miss  Watson’s Supervisor,  will

continue  to  work  and  support  Miss  Watson  to  strengthen skills  in  the  area  to  increase

accuracy  of  diagnosis  to  reflect  appropriate  DSM  V Diagnostic  criteria,  in  the  area  of

screening  and  evaluation  and  formulating  diagnosis in  accordance  with  the  DSM

manual.

         179.   Christine  Grant notes  Miss  Watson  could  work towards  improving

responses  to  feedback  from  management.    Ms.  Grant notes  Miss  Watson  has

oftentimes  demonstrated  difficulty  in  receiving  constructive feedback.

         180.   Ms.  Grant notes  that  Management  will  continue to  support  Miss  Watson  in

developing  diagnostic  skills.

         181.   Christine  Grant notes,  however,  that  Miss  Watson has  demonstrated  a

willingness  to  help  at  other  sites  and  demonstrates mindfulness  and  attention  to  detail

with  policies  and  procedures.

         182.   Defendant  Lisa  Preble notes  they  look  forward to  helping  Miss  Watson’s

productivity  improve  by  increasing  her  lenient  contact hours  through  intakes  and  weekly

group.

         183.   Defendant  Preble makes  this  note  for  pretext to  support  her  unfair

treatment  to  inundate  her  with  extra  work.    Note:Miss Watson  is  already  at  a  93%




                                                  32
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 33 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


quartile  YTD  at  the  end  of  June;;  she  is  well  over  her  mark.    Defendant  Preble  to  the

contrary  adds  that  Miss  Watson  will  continue  to  work towards  meeting  productivity

expectations  over  the  next  year.

        184.    Defendant  Preble has  no  basis  for  this  comment;; you  will  Note:Miss

Watson  is  currently  at  93%  of  100%  at  mid  year.

        185.    Defendant  Preble: Management  has  addressed  Avery’s communication

style,  which  has  been  perceived  as  argumentative  at times  over  the  last  year

Defendant  Preble  says  they  look  forward  to  continuing to  work  on  improving  her

communication  style  for  optimal  effective  and  professional communication..

        186.    Defendant  Preble comments  on  Miss  Watson  as  an asset  to  the  North

Mountain  Rd.  team  and  that  she  has  proven  herself as  an  effective  clinician  with  great

diagnostic  assessment  skills.

        187.    Defendant  Preble further  comments  that  Miss  Watson has  been  an

important  and  respected  member  of  our  clinical  team and  we  look  forward  to  continuing

to  work  with  her  over  the  upcoming  year.

        188.    Defendant  Preble: Over  the  upcoming  year  Miss Watson  will  benefit  from

being  more  mindful  of  her  communication  style  which has  been  perceived  as

unprofessional  at  times  in  the  last  year.

        189.    When  Defendant  Preble  took  over  immediate  supervision from  Mr.  Valecca

in  mid  March  she  claimed  in  her  notes  that  Miss  Watson should  use  appropriate

language  in  the  office”    Defendant  Preble  noted  Miss Watson’s  inclination  to  use

“abrasive  language”.




                                                    33
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 34 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        190.    Defendant  Preble  claims  the  first  time  they  met  Joanne  Ruggiero  was

under  the  opinion  that  Miss  Watson  was  an  abrasive communicator.

        191.    Ms.  Ruggerio  had  interviewed  and  hired  Miss  Watson. All  of  what

Defendant  Preble  claimed  she  brought  was  from  Joanne Ruggerio,  the  Associate

Director  who  was  the  head  person  of  AOP  at  that  time.

        192.    Defendant  Preble  claims  she  took  no  offense  to the  way  Miss  Watson

communicated,  but  that  over  time  complaints  began to  build  up  among  the  managers.

        193.    In  particular  Heather  Arduini,  Project  Director of  MAT  PDOA  reported  that

close  to  daily  she  would  say  hi  to  Miss  Watson  walking by  but  Defendant  Preble  herself

had  no  experience.

        194.    On  information  and  belief  Miss  Watson  and  Defendant Prele  disagreed

over  the  treatment  of  Black  clients.    One  one  occasion Miss  Watson  objected  because

she  felt  they  were  continually  criminalizing  people with  mental  health  issues  demeaning

them  and  calling  the  police  to  handle  them  while  they did  not  accord  the  same  treatment

to  white  clients.

        195.    On  one  occasion  she  told  her  that  she  did  not have  to  follow  up  to  the

extent    she  did  because  she  would  follow  up  on  the referral  connections  to  be  sure  the

client  did  not  fall  through  the  cracks.    Defendant Preble  told  her  that  was  not  necessary

saying  on  the  other  hand  you  don’t  get  a  gold  star to  take  a  client  you  don’t  have  to  work

that  hard.

        196.    On  yet  another  occasion  that  stands  out,  a  black woman  was  having  an

appointment  trying  to  express  the  ineffective  sleep medication.    Defendant  Preble

involved  herself  when  the  APRN  was  in  discussion  with the  client  as  everyone  else




                                                    34
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 35 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


heard.    Defendant  Preble  told  the  client  to  go  out  in  the  lobby  and  get  the  number  to  the

medical  director  from  the  front  desk  which  Preble knew  the  client  would  not  be  able  to

call  Dr.  Twist  on  her  own.

        197.    When  the  client  went  to  the  front  desk  they  called the  medical  team

because  they  were  not  willing  to  hear  the  client  out to  give  the  client  her  medicine;;

Defendant  Preble  should  have  never  sent  her  to  the front  desk  alone.    After  discussing

what  they  were  going  to  do,  Defendant  Preble  asks what  we  should  charge  the  client

with.

        198.    Miss  Watson  was  trying  to  get  the  officer  to transport  the  client  to  the

hospital  instead  of  being  arrested  with  a  disorderly conduct  charge.    The  Receptionist

recognized  what  was  about  to  happen  with  Defendant Preble  and  the  police  so  they

called  another  supervisor  and  the  client  went  with that  supervisor  inside  the  medical

area.

        199.    In  or  around  may  2018  Defendant  Preble  decided to  make  changes  to

staff  workloads  which  she  attributed  to  a  need  to distribute  caseloads  more  evenly  and

claimed  to  use  Ms.  Watson  more  effectively.

        200.    Ms.  Wason  was  hired  as  sole  intake  person  at Defendant  Wheeler’s  New

Britain  location.

        201.    On  information  and  belief  Defendant  Preble  allowed two  white  workers

who  preferred  to  do  Miss  Watson’s  job  duties  in  exchange for  handing  off  their  duties  to

Miss  Watson  to  benefit  their  lack  in  productivity numbers,  to  hand  off  their  assignments

to  Miss  Watson.




                                                    35
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 36 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


          202.   To  accommodate  their  lack  of  productivity  their  desire  to  switch  caused

Miss  Watson  to  have  to  take  their  task  which  she  was  not  hired  to  do.    Miss  Preble

discussed  this  and  gave  the  white  workers,  Dina  and their  preferred  schedule  changes

and  didn’t  accord  Miss  Watson  any  preferred  opportunities.

          203.   In  the  end  Miss  Watson  was  made  responsible  to run  some  groups  in

addition  to  performing  her  task  intake.    Because  of this  shift  change,  Miss  Watson’s

schedule  was  to  change,  which  placed  an  undue  and unexpected  burden  on  her  familial

responsibilities.

          204.   These  changes  meant  that  Miss  Watson  was  handling tasks  outside  her

job  duties  and  scope  for  which  she  had  not  been  provided the  procedural  training  as

were  the  others.

          205.   Miss  Watson  asked  Miss  Preble  if  she  could  have an  opportunity  to  pick  a

better  time.    Miss  Preble  told  her  she  could  leave, however,  the  necessary  step  to

complete  the  group  assessments  /documentation  was the  reduced  time  allotted,

therefore  Miss  Watson  had  to  often  work  from  home to  complete  the  groups  extra

workload.

          206.   On  information  and  belief  due  to  these  two  white workers'  requests,

Defendant  Preble  retorted  that  she  knew  Miss  Watson was  “getting  the  short  end  of  the

stick”.

          207.   On  information  and  belief,  to  negatively  influence Miss  Watson’s

immediate  supervisor  against  her,  On  or  about  August 1,  2018,  Defendant  Preble

authored  a  “Supervision  Note”  marked  “Avery  Only” and  passed  it  to  Ms.  Jennifer

Lanza,    Per  This  note  Defendant  Preble  counseled  Miss Watson  for  being




                                                   36
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 37 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


argumentative  due  to  her  objections  to  the  particulars  of  her  annual  evaluation  where

Preble  pushed  back  that  Heather  Arduini  said  Miss Watson  had  made  her  feel

uncomfortable  during  a  conversation.

        208.    Heather  Arduini  left  the  department  some  5  months prior,  however  she

frequented  Defendant  Preble’s  “foot  spa”  and  sat  at a  worktable  in  Preble’s  office.

        209.    The  Defendants  Discriminatorily  Denied  Ms.  Watson Promotions  on  three

Occasions

        210.    Clinical  Supervisor  position-­application  November 8,  2018

        211.    On  or  about  November  8,  2018.  Defendant  Wheeler posted  a  Clinical

Supervisor  position  at  its  New  Britain  location.

        212.    On  information  and  belief,  the  hiring  procedure at  Defendant  Wheeler

provided  that  its  Human  Resources  department  screens applicants  to  verify  that  they

met  the  minimum  qualifications  for  the  job,  and  the hiring  manager  would  conduct  the

interview  along  with  Miss  Baloga,  in  this  instance, and  select  from  the  pool  of  identified

candidates.

        213.    Thereafter,  Miss  Watson  applied  for  the  Clinical Supervisor  position  on  or

about  November  12,  2018,  and  her  application  was  forwarded for  consideration.

        214.    Ms.  Watson  is  a  Licensed  Clinical  Social  Worker with  approximately  two

and  a  half  years  (2-­½)of  supervising  a  team  of  staffers, including  nurses,  Substance

abuse  counselor,  peer  support  specialists,  qualified professionals  and  other  clinicians.

        215.    Ms.  Preble  who  was  Program  Manager  of  the  department was  the  hiring

manager  for  this  position  however  Miss  Baloga  Associate Director  and  Sue  Mason,

Program  Manager  in  Bristol  location  took  over  this responsibility  for  the  hiring  decision




                                                   37
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 38 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


because  Ms.  Preble  opted  to  recuse  herself  because  she  had  worked  with  one  of  the

candidates  at  a  previous  company.

       216.    On  information  and  belief,  this  candidate,  Ms. Grant  had  been  hired  by

Defendant  Preble  into  Wheeler  as  a  clinician  some five  months  prior.

       217.    On  information  and  belief  Defendant  Preble  yet claimed  to  recuse  herself

as  an  appearance  of  bias  within  this  potential  promotional opportunity  for  her  hiree,  Ms.

Christine  Grant.

       218.    Subsequently,  not  only  did  Defendant  Preble  see that  Ms.  Grant  received

the  promotion  instead  of  Miss  Watson  but  as  an  insult to  injury  made  her  Miss  Watson’s

immediate  supervisor.

       219.    On  or  about  November  9,  2018,  Miss  Preble  invited herself  to  Miss

Watson  and  her  immediate  supervisor,  Jennifer  Lanza’s routinely  scheduled

Supervision.    She  insisted,  rather  than  Miss  Watson’s immediate  supervisor,  that  she

would  deliver  the  news  to  Miss  Watson  that  she  was not  chosen  for  the  promotion.

       220.    Even  though  Miss  Watson’s  immediate  supervisor was  there,  Defendant

Preble  began  by  saying  she  wanted  to  tell  her  that she  didn’t  get  the  promotion  but

wanted  to  let  her  know  that  management  regarded  her interview  as  stellar,  mentioning

her  noteworthy  insight,  work  ethic  and  proficiency.

       221.    This  Defendant  added  that  Miss  Watson  was  a  lot like  herself  and  would

be  more  suitable  for  a  Program  Manager  position  such as  she  was  but  conversely  noted

you’d  first  have  to  become  a  clinical  supervisor  (for which  she  was  being  denied)  to

become  that  Program  Manager.




                                                  38
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 39 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        222.    This  Defendant  went  on  to  opine  to  Miss  Watson  that  she  was  not  fit  for

the  clinical  supervisor  due  to  the  fact  that  she  wasn’t  friendly  enough  and  if  she  were  a

clinical  supervisor  her  staff  would  not  feel  they could  come  to  her  with  their  personal

problems.    Her  communication  style  was  a  problem.

        223.    Miss  Watson  then  told  her  she  did  not  understand or  agree  and  that  she

now  wishes  that  This  Defendant  didn’t  tell  her  why she  didn’t  get  it  because  it  makes  her

feel  worse.    Miss  Watson  also  said  that  profanity is  used  by  the  other  clinicians  and  not

herself  and  sarcasm  is  prevalent.

        224.    Until  this  point  Ms.  Lanza  had  said  nothing. When  Miss  Watson  said  this  in

Ms.  Lanza’s  hearing  Ms.  Lanza  chimed  in  and  said  “I know  I  am  the  queen  of  sarcasm”.

She  never  once  said  Miss  Watson  was  at  all.

        225.    On  information  and  belief  Ms.  Grant  was  not  qualified for  the  job.    Ms.

Grant  did  not  have  the  2-­year  clinical  supervising experience.    Ms.  Grant  was  not  a

Licensed  Clinical  lSocial  Worker  (LCSW)  Ms.  Grant did  not  have  the  job  tenure  of  one

year.    Ms.  Grant  had  no  Clinical  Supervisory  Experience;; not  the  required  two  years

post  licensure  (LCSW  preferred)  supervisory  experience. Ms.  Grant  had  been  with

Wheeler  five  months,  not  the  required  one  year.

        226.    Miss  Watson  is  a  Licensed  Clinical  Social  Worker. Miss  Watson  had  over

two  years  clinical  supervisory  experience  including, Substance  Abuse  Counselor,  Peer

Support  Staff,  Qualified  Professionals  and  Clinicians.

        227.    On  information  and  belief,  pursuant  to  the  state of  Connecticut

Department  of  public  Health’s  Regulations,  Ms.  Watson as  an  LCSW  could  sign-­off  on

work  or  hours  performed  (three  3,000  for  Ms.  Grant, to  gain  licensure  as  a  LCSW  while




                                                    39
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 40 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


Ms.  Grants  as  an  LPC  by  DPH  regulations  could  not  reciprocate  on  behalf  of  Ms.

Watson.

        228.    Defendant  Preble  uses  the  latter  as  pretext  as she  claims  that  she

continued  to  do  a  “hybrid”  supervisory  over  Miss  Watson along  with  Christine  Grant  over

Ms.  Watson  after  Ms.  Grant  was  promoted  to  Miss  Watson’s supervisor.

        229.    On  information  and  belief  this  Defendant  provides this  reason  as  pretex  as

neither  of  these  two  comparators  were  seeking  to  gain any  form  of  licensure.    As  Miss

Watson  is  both  a  LCSW  and  LADC  Licensed  Alcohol  and Drug  Counselor  as  well  as

certified  as  (LDP)  LIcensed  Dementia  Professional

        230.    Clinical  Supervisor  position  application  Number 2  January  3,  2019

        231.    On  or  about  January  3,  2019,  Defendant  Wheeler posted  another  Clinical

Supervisor  position  at  its  New  Britain  location  and Miss  Watson  applied  for  this  on  or

about  January  6,  2019,  pursuant  to  Defendant  Wheeler's application  procedures.

        232.    On  information  and  belief  Ms.  Preble  denied  receiving an  application  from

Ms.  Watson  for  this  position.

        233.    Ms.  Preble  also  did  not  interview  Ms.  Watson for  the  position  and  she

hired  a  candidate.(white)

        234.    Ms.  Satina  Salce  (white)  ,  an  external  candidate, was  not  qualified  for  this

position.

        235.    On  information  and  belief  Defendant  Preble  hired this  comparator  (white)

with  full  knowledge  that  she  did  not  have  preferred LCSW  licensure  nor  was  she

qualified  for  this  Clinical  Supervisory  Position.




                                                  40
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 41 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        236.    Miss  Watson  was  covering  for  up  to  5  open  positions  while  Defendant

Preble  chose  to  hire  no  one  than  to  hire  Miss  Watson.  On  information  and  belief  the

long  delay  in  Ms.  Salce’s  start  date  i.e.  hired  in January  started  on  or  around  March  5,

2019  was  fitting  with  Defendant  Preble  refusal  to “hire  no  one  than  to  hire”  Miss  Watson.

        237.    Defendant  Preble  claims  this  comparator  called her  over  the  weekend  and

resigned  to  which  Defendant  Preble  was  not  surprised.

        238.    Defendant  Preble  claims  it  was  just  a  bad  week. The  desk  was  broken

where  Ms.  Salce  was  to  sit  and  she  quit  after  a  mere 5  days.

        239.    On  information  and  belief  because  Miss  Watson was  out  and  her  presence

was  missed,  Miss  Preble  is  said  to  have  called  it hell  week  without  her.

        240.    In  view  of  the  email  of  November  19,  2021  where Defendant  Preble  in  her

determination  to  not  have  Miss  Watson  (black)  gain a  supervisory  promotion  was  willing

to  hire  a  non-­qualified    person  as  she  says  in  the email  of  November  29,  2021,  “I’d

rather  hire  no  one  than  to  hire  Avery”.

        241.    Supervisor  Position-­Application  3  March  12,  2019

        242.    On  or  about  March  12,  2019,  Defendant  Wheeler through  its

agents/representatives  posted  the  Supervisor  position the  afternoon  of  March  12,  2019;;

Miss  Watson  Applied  on  March  13,  2019  submitting  her application  to  HR.

        243.    On  information  and  belief  Miss  Watson’s  application was  ended  up  with  a

delayed  date  to  Defendant  Preble,  Hiring  attendant.

        244.    There  was  a  series  of  conversations  regarding Miss  Watson’s  application

between  Defendants  Baloga,  Arduini  and  Preble.




                                                   41
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 42 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        245.    Defendant  Preble  sent  a  note  to  Arduini,  no  longer  a  part  of  the

department,  but  continued  to  stay  around  with  Defendant  Preble  to  intentionally  inflict

emotional  distress  on  Miss  Watson.

        246.    Upon  receiving  Miss  Watson’s  application  from HR,  Defendant  Preble  sent

an  email  to  Baloga  and  Arduini  saying  that  it  must be  a  joke  that  Miss  Watson  still  had

the  nerve  to  apply  after  all  she  had  been  through.

        247.    On  information  and  belief  Defendant  Arduini  conspired to  get  rid  of  Miss

Watson  telling  Defendant  Preble  that  she  was  not  joking about  Miss  Watson  and  for

Defendant  Preble  to  falsely  tell  her  she  already  offered the  job  to  someone.

        248.    On  information  and  belief  Heather  Arduini  was no  longer  a  member  of

Miss  Watson’s  and  Ms  Preble’s  department  but  continued as  an  ally  in  this  conspiracy

to  harm  Miss  Watson.

        249.    They  would  later  tell  Miss  Watson  that  Ms.  Bray was  hired  on  Monday

morning  before  they  received  Miss  Watson’s  application at  12:30p.m.

        250.    Defendant  Arduini  suggests  a  way  to  get  out  of it  by  just  telling  Miss

Watson  she  already  hired  someone.

        251.    On  information  and  belief  Ms.  Preble  reported that  she  had  not

interviewed  Miss  Watson  based  on  her  calling  HR  and learning  that  she  was  not

obligated  to  interview  a  non-­qualified  person  (being Miss  Watson)  if  she  already  knew

they  were  unqualified.

        252.    On  information  and  belief  Ms.  Bray  had  applied for  clinician  jobs  with

Wheeler  at  other  locations  that  were  non  supervisory clinical  positions.




                                                   42
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 43 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        253.     On  information  and  belief  Ms.  Beloga  said  Hartford  wasn’t  going  to  hire

her  but  she  was  obtaining  references  for  the  Clinical position  perhaps  in  another  area.

        254.     On  information  and  belief  Ms.  Preble  hired  Jade Bray  (white)  from  outside

in  violation  of  Defendant  Wheeler  Company  hiring  practice.

        255.     Ms.  Bray  claimed  she  was  surprised  at  being  contacted on  March  11,  2021

from  Defendant  Preble  telling  her  about  a  Clinical Supervisory  position  in  New  Britain.

Neither  of  them  could  recall  how  the  contact  was  made but  Ms.  Bray  does  remember

applying  and  then  letting  Ms.  Preble  know.

        256.     There  is  no  official  record  of  Ms.  Bray’s  application to  Defendant  Wheeler.

        257.     Defendant  Preble  claims  to  have  contacted  Ms. Bray  on  March  11,  2021  to

tell  her  to  apply  only  after  she  had  posted  the  position per  Wheeler  policy.    On

information  and  belief,  the  position  was  posted  on the  12th.

        258.     Preble  implies  she  knew  Ms.  Bray’s  potential because  she  had  worked

with  her  previously  at  another  company,  but  to  the contrary  Ms.  Bray  says  she  was

surprised  to  hear  from  Ms.  Preble  because  she  doesn’t give  her  contact  information  out

like  that  and  she  didn’t  really  know  her.

        259.     Ms.  Bray  had  been  an  LCSW  for  just  over  one  year and  no  supervisory

experience  to  supervise  clinical  staff.

        260.     Ms.  Preble  claims  that  on  the  same  day  that  Ms. Preble  submitted  the

position  for  posting,  she  contacted  Jade  Bray  (White/”West African”)  about  applying  for

the  position.




                                                   43
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 44 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       261.    Ms.  Preble  colluded  with  Ms.  Beloga  and  Ms.  Arduini  to  hire  Ms.  Bray  in

violation  of  Company  Policy  circumventing  Human  Resources. They  falsified  a  letter  to

Human  Resources  to  include  with  the  hiring  file.

       262.    There  is  no  formal  Human  Resource  documentation that  indicates  Ms.

Bray  did  not  violate  Wheeler  Policy  when  she  was  hired for  the  Clinical  Supervisor

Position  instead  of  Miss  Watson

       263.    Around  this  time  Ms.  Preble  had  been  promoted and  was  not  Miss

Watson’s  direct  supervisor.    Despite  this,  Preble emailed  Ms  Watson  regularly  about

issues  and  required  Miss  Watson  to  have  weekly  supervision withat  times  instead  of

Christine.

       264.    On  information  and  belief  Ms.  Preble  claimed she  would  email  Ms.  Watson

separately  about  corrections  so  there  were  a  lot  of emails  detailing  specific  items,  but

most  times  Miss  Watson  was  not  at  fault  in  the  end. Routinely  Ms.  Watson’  direct

supervisors  gave  her  evaluations  covering  this  time period  which  indicate  that  her

performance  was  meeting  expectations  overall  and  exceeding in  some  categories.

       265.    Ms.  Watson  then  filed  a  complaint  with  the  Connecticut Commission  on

Human  Rights  and  Opportunities  (hereinafter  CHRO) on  April  12,  2019  Commission

Complaint  #1910436  and  EEOC  #16A201901132.

       266.    On  information  and  belief,  all  named  representatives, officials  and  agents

including  Ms.  Preble,  Ms.  Baloga,  Ms.  Grant,  Ms.  Patricia Speicher  Werbner,  Ms.

Arduini,  and  Mr.  Diaz  of  Defendant  Wheeler  were  aware of  Ms.  Watson’s  complaint

before  the  CHRO.




                                                  44
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 45 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       267.    Between  March  13,  2019,  and  April  4,  2019  Ms.  Preble  restored  to

emailing  Ms.  Watson  on  a  continuous  basis,  particularly  returning  from  rest  and

recovery,  on  “purported”  performance  issues  which did  not  relate  to  Defendant

Wheeler’s  denial  of  the  three  prior  promotions,  curiously, they  coincided  with  Ms.

Preble’s  recruiting  and  hiring.

       268.    summer  of  2019;;  Defendant  Preble  resigned  her position  October  2019

following  a  leave  of  absence  beginning  that  June  2019. Ms.  Beloga  resigned  her

positions  at  Defendant  Wheeler  during

       269.    After  being  passed  over  for  the  third  promotion, Miss  Watson  contacted

Defendant  Preble,  Defendant  Baloga  and  Ms.  Grant  by email  complaining  that  she  was

discriminated  against  with  respect  to  the  three  positions.

       270.    Defendant  Baloga  subsequently  sent  Ms.  Watson’s complaint  to  HR.

       271.    Defendant  Wheeler  Clinic  subsequently  posted a  fourth  clinical  supervisor

position  in  September  of  2019.      Miss  Watson  would apply  yet  again.

       272.    This  time  unlike  any  other  hirees,  Miss  Watson was  made  to  interview  with

the  Vice  President,  Teo  Anderson  Diaz  along  with  her immediate  supervisor,  Heather

Arduini  and  a  Clinical  Supervisor  from  the  Hartford location.

       273.    Miss  Watson  was  put  under  undue  scrutiny  unlike any  other  hire,  and

made  to  prove  herself  worthy  of  the  clinical  supervisor position  according  to  the  vice

president.

       274.    On  information  and  belief  Ms.  Arduini  offered the  position  to  Miss  Watson

in  an  email  with  sarcasm  promoting  her  yet  undermining her  authority  the  entire  way.

Miss  Watson  would  have  to  work  two  full  time  positions.




                                                  45
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 46 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        275.    She  would  now  be  hired    as  the  Federal  Grant  full  time  position  as

SAMSHA  MAT  Project  Director  for  the  grant  PDOA  program and  also  work  as  a  full  time

Clinical  Supervisor  for  Wheeler  Clinic  Adult  Outpatient Services.

        276.    As  the  MAT  Project  Director,  provisions  of  the grant  (MAT  PDOA

specifically  provided  support  of  a  nurse,  Community Health    Worker  and  Peer  Support

Specialists  dedicated  to  the  grant  program  and  thereby reporting  directly  to  a  Project

Director,  Miss  Watson,  also  dedicated  100%  to  the grant.

        277.    Ms  Arduini  would  ultimately  inform  them  in  a staff  meeting  that  they  did  not

have  to  take  direction  from  or  report  to  Miss  Watson.

        278.    Under  the  direction  of  Teo  Diaz  and  Heather  Arduini, this  staff  meeting

included  Teo  Vice  President,  and  other  upper  management unrelated  personnel.

        279.    In  or  around  March  2021  Miss  Watson  amended  her complaint  before  the

CHRO  to  include  the  fact  the  defendants  continue  to retaliate  against  her,  despite  the

fact  the  agency  found  cause  to  believe  that  the  defendants had  engaged  in  a

discriminatory  practice  against  Miss  Watson.

        280.    More  specifically,  since  lodging  her  CHRO  complaint, the  defendants  have

continued  to  subject  her  to  annoying  unequal  treatment, retaliation  and  harassment  due

to  her  race/color  and  in  retaliation  for  having  prior protected  activity.

        281.    Since  early  October  2019  to  present  after  Defendant Heather  Arduini

(white)  became  Miss  Watson’s  supervisor,  and  after Miss  Watson  was  finally  promoted

from  Sr.  Intake  Clinician  to  Integrated  Care  Supervisor and  Project  Director  for  MAT,

Defendant  Arduini  has  continued  to  harass  Miss  Watson, subjected  to  different




                                                    46
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 47 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


treatment  and  engage  in  retaliatory  conduct  due  to  her  race/color  and  because  of  her

prior  Commission  Complaint.

And  complaints  of  Ms.  Arduini’s  continued  defamation October  2019  to  the  present.

        282.    Defendant  Arduini  has  undermined  and  demeaned Miss  Watson’s

authority  as  a  supervisor  by  instructing  subordinate staff  to  go  directly  to  her,  not  Miss

Watson  for  supervisory  direction.

        283.    On  or  about  November  30,  2020,  Defendant  Arduini, having  just  returned

from  maternity  leave,  only  on  a  halftime  remote  virtual schedule  at  this  time  due  to

COVID  protocols,  and  Defendant  Roth  subjected  Miss Watson  to  an  unwarranted  virtual

meeting;;  subject  called  “GROWTH”  and  the  development of  MAT  PDOA.  [Emphasis

added]

        284.    This  program  was  notable  for  continually  producing positive  outcomes  with

no  complaints  from  clients  served  nor  the  grant  producers. To  the  contrary  the  National

Federal  SAMSHA  grant  providers  GOP  commended  Wheeler in  general  and  Miss

Watson  in  particular  for  this  millions  of  dollar  grant.

        285.    Defendant  Roth  told  her  they  were  going  to  make changes  to  the  staff.

That  she  was  going  to  handle  coordinating  with  team staffer  Andrea  now  including  her

MAT  Team  Duties.    That  she  was  going  to  no  longer allow  Andrea  (hispanic)  to  do

Outreach  because  she  needed  to  be  available  to  Kate (white)  in  case  she  needed  her

support,  and  therefore,  she  would  also  move  her  physical seat.

        286.    Defendant  Roth,  followed  up  with  a  reprimand that  they  were  not  there  to

talk  about  outcomes  but  cited  no  examples  of  rude behavior,  misconduct,  nor  team

rivalry  except  the  one  white  team  member  Kate  (white RN)  who  they  had  informed  both




                                                     47
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 48 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


she  and  Miss  Watson  that  she  did  not  have  to  follow  the  duty  Miss  Watson  related  to

her  directly  from  the  Grant  Award  specifications.

        287.    More  specifically,  on  or  about  March  9,  2020, Defendant  Arduini  sent  an

email  to  Miss  Watson,  which  provided  that  she  did not  like  Ms.  Watson’s  tone  and  that

she  appeared  frustrated  when  they  spoke  about  moving an  intern  Miss  Watson  was

supervising  down  to  the  basement  and  that  she  would be  glad  this  intern’s  term  was  up

and  she  would  be  leaving.

        288.    In  this  meeting  it  was  apparent  to  Miss  Watson once  again  that  Ms.

Arduini  had  previously  had  an  issue  with  the  other two  supervisors  Jade  and  Christine

prior  to  their  scheduled  staff  meeting  omitting  Miss Watson.

        289.    During  the  meeting  Ms.  Arduini  would  bring  the subject  up  knowing  her

goal  to  offend  Miss  Watson.    Ms.  Arduini  castigated the  black  intern  to  which  Miss

Watson  became  visibly  upset  and  excused  herself  to the  ladies  room.    Ms.  Arduini

called  this  frustration  but  it  was  anxiety  of  trying to  sit  and  cope  with  the  discriminatory

comments  of  yet  another.

        290.    When  Miss  Watson  was  ready  to  speak  she  explained that  she  really

wanted  the  intern  to  have  an  opportunity  and  moving her  to  the  basement  would  not

serve  this  goal  well  as  she  would  essentially  be  away from  the  dynamics  of  the  office.

        291,    There  was  no  basis  for  this  email  and  upon  information and  belief,

Defendant  made  these  accusations  about  Ms.  Watson to  further  undermine  her  on  the

basis  of  her  race/color  and  in  retaliation  to  her filing  a  previous  complaint  against  the

defendants.  Ms.  Arduini  forwarded  this  email  to  HR Joe  Tedone  once  again.




                                                     48
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 49 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        292.    Defendant  Arduini  has  resorted  to  spreading  innuendo  about  Ms.  Watson

to  her  fellow  staff  members  that  she  does  not  know  how  to  effectively  communicate  or

how  to  run  her  program  [emphasis  added].

        293.    On  or  around  January  15,  2021,  Defendant  Arduini specifically  invited

Defendant  Teo  Diaz,  Vice  President  Director  of  Behavioral Health  to  a  weekly

supervision  virtual  meeting  (she  had  never  done). Miss  Watson  was  incredibly

surprised  by  the  attendees  at  this  meeting.

        294.    During  the  meeting  the  Agenda  item  was  MAT  PDOA, and  how

supervisors  collaborate  and  communicate.  [Emphasis added].

        295.    On  information  and  belief,  Defendant  Arduini brought  Defendant  Diaz  to

this  meeting  to  facilitate  collaboration  and  communication amongst  supervisors,  which  is

an  area  that  she  has  accused  Miss  Watson  of  in  the past.    On  information  and  belief,

Defendant  Diaz  was  invited  to  the  meeting  to  specifically speak  to  Ms.  Watson

[emphasis  added]

        296.  During  the  meeting  Defendant  Diaz  presented  stories of  how  he  handles

conflict  and  he  emphasized  the  importance  of  cohesiveness and  collaboration  of  the

MAT  Team,  while  Defendant  Arduini  chimed  in  with  examples of  her  own  experiences  as

well.

        297.    During  the  meeting,  Ms.  Watson  questioned  why Defendant  Diaz  was

invited  to  the  meeting  and  then  cited  her  duties  with the  MAT  Team  in  addition  to  her

supervisory  responsibilities  at  Wheeler  Clinic.




                                                    49
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 50 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        298.    At  some  point  prior  to  the  conclusion  of  the  meeting,  Defendant  Diaz

excused  himself,  to  which  Defendant  Arduini  stated that  “she  did  not  understand  what

Mr.  Diaz  was  talking  about,  and  that  she  was  going to  speak  to  his  supervisor  about  it.

        299.    Miss  Watson  became  ill  and  had  to  leave  work upon  hearing  Defendant

Arduini  state  that  she  did  not  know  why  Mr.  Diaz  had attended  the  meeting.    As  a  result,

Miss  Watson  was  kept  out  of  work  by  her  health  care provider  for  a  week  of  rest  and

recovery.

        300.    On  or  about  February  2,  2021,  during  a  virtual meeting,  Defendant  Arduini

(who  conducted  the  meeting  and  invited  eight  other staffers)  ridiculed  humiliated  and

derided  Miss  Watson  in  front  of  the  staffers  including the  three  members  of  her  MAT

Team  she  supervised  Carrie  Perez,  Andrea  Jiminez, Kate  Denette.

        301.    During  the  virtual  meeting  held  on  February  2, 2021,  Defendant  Arduini

put  on  the  agenda  the  topic  of  effective  collaboration and  communications  style  which

Miss  Watson  interpreted  as  a  personal  attack.    As an  agenda  item,  Defendant  Arduini

also  dealt  with  “the  importance  of  being  kind  and respectful”,  which  took  on  the

character  of  the  same  attacks  Miss  Watson  had  endured under  Defendant  preble  and

Baloga  prior  to  their  respective  resignations  in  2019 [emphasis  added].

        302.    Like  Defendants  Preble,  and  Baloga,  Arduini  has subjected  Ms.  Watson  to

dissimilar  treatment  compared  to  her  similarly  situated non-­bases  coworkers  who  also

manage  Defendant  Wheeler’s  Grants  Program.    But  are not  made  to  do  any  of  the

things  Miss  Watson  has  to  do.




                                                   50
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 51 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        303.    Upon  information  and  belief,  since  Ms.  Watson's  promotion  with  greater

job  responsibilities  from  2019  and  continuing  to  present she  learned  that  she  has  not

been  paid  as  Wheeler  reports  in  the  Federal  Grant.

        304.    Based  on  the  foregoing  the  defendants  have  subjected Ms.  Watson  to

discriminatory  conduct,  retaliation,  a  hostile  work environment,  harassment,  unequal

terms  and  conditions  and  unequal  pay  based  upon  her race/color  and  in  retaliation  for

her  previous  protected  activity.

COUNT  ONE:  VIOLATION  OF  42  U.S.C.  subsection  1981 AS  AGAINST
DEFENDANTS  WHEELER  CLINIC,  SPEICHNER-­WERBNER,  PREBLE, BALOGA,
DIAZ,  ROTH  and  ARDUINI

        305.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  304  inclusive, as  fully  set  forth  herein.,  and

because  of  her  membership  in  the  aforementioned  protected class  in  violation  of  42

U.S.C.  subsection  1981,  despite  the  fact  her  employment evaluations  were  satisfactory.

        306.    The  Defendants  subjected  the  Plaintiff  to  adverse employment  action  with

respect  to  her  right  to  make  and  enforce  her  employment contract  in  violation  of  42

U.S.C.  subsection  1981,  by  demeaning  her  work,  characterizing her  of  having  poor

verbal  and  written  communications  skills,  define  her presentations  skills  and  style  as

ineffectual  and  “abrasive.”  and  bordered  on  insubordination.

        307.    From  2018,  to  present  the  defendants  intentionally subjected  Miss  Watson

to  discrimination  under  subsection1981,  by  demeaning her  work,  characterizing  her  of

having  poor  verbal  and  written  communications  skills, define  her  presentations  skills

and  style  as  ineffectual  and  “abrasive”  and  bordering on  “insubordination:.unrelenting

workplace  harassment  and  a  hostile  work  environment in  violation  of  42  U.S.C.145.




                                                   51
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 52 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        308.    That  to  make  and  enforce  her  employment  contract,  perform,  modify,  and

terminate  contracts  and  to  enjoy  all  benefits  privileges terms  and  conditions  of  the

contractual  relationship.

        309.    All  natural  person  defendants  were  acting  in their  capacities  as  officials,

managers  and  agents  of  Defendant  Wheeler  Clinic.

        310.    The  defendants  by  their  conduct  failed  to  provide adequate  training  to  their

subordinate  employee  regarding  the  right  to  equal employment  opportunities  and

treatment  in  accordance  with  law.

        311.    On  information  and  belief  at  least  two  or  more of  the  defendants  asserted

that  they  would  rather  hire  no  one  than  hire  Miss Watson,  “despite  the  fact  she  was

easily  the  most  qualified  candidate  for  all  three positions  at  issue.

        312.    On  information  and  belief  the  defendants  policy position  in  denying  Ms.

Wason  promotional  opportunities  extended  from  2018 through  the  present  although  the

defendants  reluctantly  promoted  Miss  Watson  in  the New  Britain  office  in  or  around

October  2019.

        313.    At  all  times  relevant  herein,  Ms.  Watson  was the  most  qualified  candidate

with  respect  to  all  three  positions  she  applied  for and  was  discriminatorily  denied

promotion.

        314.    On  information  and  belief  one  or  more  of  the defendants  maintain  a  file

termed  “Supervision  Note”  marked  “Avery  Only”  and passed  it  to  Ms.  Jennifer  Lanza

who  was  Miss  Watson’s  immediate  supervisor  at  the time.

        315.    On  information  and  belief,  the  defendants  did not  subject  other  similarly

situated  non  basis  employees  to  the  same  conduct  for the  above  items.




                                                   52
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 53 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        316.    These  defendants,  after  Miss  Watson’s  rights  against  retaliation  were

violated  by  the  defendants  pursuant  to  42  U.S.C.  subsection 1981,  after  she  engaged  in

previously  protected  activity,  by  filing  a  complaint against  the  defendants  on  April  12,

2019,  with  the  Connecticut  Commission  on  Human  Rights and  Opportunities.

        317.    As  direct  and  proximate  result  of  the  defendants’ discrimination  conduct,

Miss  Waston  has  suffered  compensatory  damages  benefits-­-­vacation pay,  mental

anguish,  humiliation,  distress  inconvenience  damages to  her  personal  and  professional

reputation,  loss  of  enjoyment  of  life  and  indirect harm  to  her  young  son  in  his

developmentally  important  grade  school  years.

        318.    Miss  Watson  thereby  entitling  her  to  an  award of  punitive  damages  alleges

that  the  workplace  harassment  she  was  subjected  to by  the  defendants  was  pervasive,

severe,  and  involved  a  physical  threat  to  her  safety and  well-­being.

        319.    Miss  Watson,  thereby  entitling  her  to  an  award of  punitive  damages,

alleges  that  the  workplace  harassment  Wheeler  clients were  subjected  to  by  the

defendants  was  pervasive,  demeaning,  debilitative, severe,  and  involved  a  physical

threat  to  their  safety  and  well-­being.

        320.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

the  defendants  selectively  enforced  rules,  custom practices,  procedures,  and

requirements  for  employee  conduct  against  Plaintiff and  forced  her  constructive

discharge.

        321.    That  the  defendants  by  their  unlawful  conduct maintained  a  severe  and

pervasively  hostile  work  environment  for  black  clients and  staff  members  and  denied

Miss  Watson  the  right  to  be  free  from  discrimination, harassment  and  retaliation.




                                                   53
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 54 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        322.    Miss  Watson  was  subjected  to  defamation  and  false  light  occasioned  by

the  conduct  of  Defendant  Baloga,  Defendant  Speicher-­Werbner, Defendant  Arduini,

Defendant  Roth  and  Defendant  Diaz

        323.    Miss  Watson’s  non  white  staff  members,  Andrea Jiminez  and  Carrie

Perez,  both  hispanic,  were  also  subjected  to  harassment while  Miss  Watson’s  similarly

situated  white  member  was  not.

        324.    The  defendants’  conduct  was  motivated  by  the Plaintiff’s  race  and  color  as

were.

        325.    The  Plaintiff  believed  her  work  environment  to be  hostile  and  abusive  as  a

result  of  the  conduct  complained  of  herein.

        326.    That  the  Defendant  Wheeler  failed  to  provide adequate  training  to  its

employees  such  as  Defendant  Preble,  Baloga  and  Arduini and  Diaz  regarding  the  right

to  equal  employment  opportunities  and  treatment  in accordance  with  law.

        327.    That  the  Defendant  Wheeler  failed  to  promulgate, maintain  and  enforce

adequate  meaningful  and  effective  policies  and  procedures for  employees  to  complain

of  violations  of  their  right  and  for  investigation and  discipline  in  the  event  of  such

complaints.

        328.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson

suffered  and  continues  to  suffer  the  loss  of  pay, benefits  and  retirement  credits  403(b)

plan  and  her  career  has  been  impeded  and  impared.

        329.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harrassment  on  the  job  and  retaliation,  Miss  Watson’s personal  relations  between

friends  and  family,  professional  reputations;;  and relations  with  coworkers  and  peers




                                                     54
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 55 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


have  been  irreparably  harmed  and  she  suffered  and  continues  to  suffer  stress,  anxiety

and  mental  emotional  distress.

        330.    As  a  direct  and  proximate  result  of  the  unlawful conduct,  Ms.  Watson  has

sustained  pain  and  suffering  serious  psychological injury,  emotional  distress,  mental

anguish  headaches,  embarrassment  and  humiliation.

        331.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson  has  sustained  pain  and  suffering  helplessly watching  her  grade  school

child  independent  of  her  best  self  go  through  the guidance  he  deserves  as  a  young  child

seeking  to  manage  life's  journey.

        332.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of

herein  Miss  Watson  sustained  pain  and  suffering  witnessing her  young  son’s  grades

drop  as  he  sought  to  manage  his  life  journey  without the  benefit  of  a  mother  able  to

work  free  of  stressors  preventing  her  from  being  her best  self.

        333.    As  a  direct  and  proximate  result  of  the  unlawful conduct,  Ms.  Watson  has

incurred  medical  expenses  and  other  economic  damages and  continues  to  experience

emotional  pain  and  suffering  which  now  obligates  her to  spend  sums  of  money  for

medical  care  and  attention  in  an  effort  to  cure  herself.

        334.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment,  retaliation  on  the  job,  Miss  Watson  continues to  suffer  stress  and  mental

emotional  distress  and  anxiety.

        335.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job  Miss  Watson  is  entitled  to  back pay,  front  pay,  compensatory,

damages,  and  punitive  damages.




                                                    55
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 56 of 90
                         Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


         336.     As  a  direct  and  proximate  result  of  said  unlawful  discrimination,

harassment  on  the  job,  Miss  Watson  must  incur  substantial costs  and  fees  to  seek

appropriate  redress.

         337.     As  a  direct  and  proximate  result  of  said  unlawful discrimination  causing

Miss  Watson  to  effect  a  constructive  discharge,  Miss Watson  is  entitled  to  back  pay,

front  pay,  compensatory,  damages,  and  punitive  damages.

         338.     As  a  direct  and  proximate  result  of  said  unlawful discrimination    resulting

in  her  suffering  PTSD  though  she  no  longer  works  for Wheeler  Clinic,  the  affects  of  this

heinous  assault  is  feared  that  she  will  be  affected for  years  to  come,  possibly  her  life

span.

COUNT  TWO:  VIOLATION  OF  TITLE  VII  AS  AGAINST  DEFENDANTS WHEELER
CLINIC,  SPEICHER-­WERBNER,  PREBLE,  ARDUINI,    DIAZ, BALOGA

         339.     Ms.  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  338, inclusive  ,as  though  fully  set  forth

herein.

         340.     Defendants  subjected  Miss  Watson  to  invidious discrimination  based  on

her  race  and  color  and  because  of  her  membership  in the  aforementioned  protected

class  in  violation  of  Title  VII.

         341.     That  Miss  Watson’s  work  performance  was  satisfactory, garnering  her  a

promotion  in  December  2018.

         342.     That  the  defendants  subjected  Miss  Watson  to various  adverse

employment  actions  based  on  her  race  and  color  including but  were  not  limited  to  failure

to  promote  her  on  at  least  three  occasions,  paying her  less  than  similarly  situated




                                                    56
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 57 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


non-­basis  employees,  doubling  her  workload  denying  her  vacation,  from  from  2018  to

May  14,  2021,  when  she  constructively  quit.

        343.    That  the  defendants’  actions  occurred  under  conditions giving  rise  to  an

inference  of  discrimination.

        344.    Further,  that  the  defendants  subjected  Miss  Watson to  unrelenting

workplace  harassment  and  a  hostile  work  environment with  intentional  infliction  of

emotional  distress  and  retaliation  in  violation  of Title  VII  by  demeaning  her  work

characterizing  her  of  abrasive,  combative,  and  bordering on  insubordination  and  just

overall  poor  written  and  verbal  skills  along  with poor  interpersonal  skills.

        345.    All  natural  person  defendants  were  acting  in their  capacities  as  officials,

managers  and  agents  of  Defendant  Wheeler  Clinic.

        346.    The  defendants  by  their  conduct  failed  to  provide adequate  training  to  their

subordinate  employee  regarding  the  right  to  equal employment  opportunities  and

treatment  in  accordance  with  law.

        347.    On  information  and  belief  at  least  two  or  more of  the  defendants  asserted

that  they  would  rather  hire  no  one  than  hire  Miss Watson.  Despite  the  fact  she  was

easily  the  most  qualified  candidate  for  all  three positions  at  issue.

        348.    On  information  and  belief.  The  defendants’  took position  in  denying  Ms.

Watson  promotional  opportunities  extended  from  2018 through  May  14,  2021,  when  she

constructively  terminated  her  employment.

        349.    At  all  times  relevant  herein.  Ms.  Watson  was the  most  qualified  candidate

with  respect  to  all  three  positions  she  applied  for and  was  discriminatory  denied

promotion.




                                                   57
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 58 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        350.    On  information  and  belief,  two  or  more  of  the  defendants  maintained  a  file

termed  “Supervision  Note:  marked  “Avery  Only”  and passed  it  to  Jennifer  Human  Rights

and  Opportunities,  that  the  defendants  were  made  aware of,  and  as  a  result,  the

defendants  heightened  their  unlawful  conduct  against Miss  Watson.

        351.    Lanza,  who  was  Ms.  Watson’s  immediate  supervisor at  the  time,  had  great

things  to  say  and  not  communication  or  interpersonal problems..

        352.    On  information  and  belief  the  defendants  did not  subject  other  similarly

situated  non  basis  employees  to  the  same  conduct  complained of  in  the  above  items.

        353.    That  after  Miss  Watson’s  rights  were  violated the  defendants  pursuant  to

Title  VII  because  she  engaged  in  previously  protected activity,  by  filing  a  complaint

against  the  defendants  on  April  12,  2019,  with  the Connecticut  Commission  on  Human

Rights  and  Opportunities,  that  the  defendants  were made  aware  of,  and  as  a  result,  the

defendants  heightened  their  unlawful  conduct  against Miss  Watson.

        354.    As  a  direct  and  proximate  result  of  t339. Ms. Watson  repeats,  realleges

and  inhe  defendants’  discrimination  conduct,  Miss Watson  has  suffered  compensatory

damages,  hereafter  vacation  pay,  mental  anguish,  humiliation, distress,  to  her  personal

and  professional  reputation.

        355.    Wheeler  Clinic  clients  have  suffered  damages based  on  the  demeaning

and  discriminatory  treatment  they  suffered  due  to the  misconduct  of  these  defendants

allowing  a  culture  that  allows  this  disruptive  behavior to  their  lives  mental  health.    Miss

Watson  suffered  pain  and  humiliation  witnessing  the degrading  and  humiliating  and

criminalizing  treatment  of  Wheeler  Clients  allowed by  white  staff  thereby  entitling  her  to

an  award  of  punitive  damages.




                                                   58
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 59 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        356.    The  plaintiff  alleges  that  the  workplace  harassment  she  was  subjected  to

by  the  defendants  was  pervasive,  severe,  and  involved a  physical  threat  to  her  safety

and  well-­being.

        357.    As  a  direct  and  proximate  result  of  the  unlawful conduct,    the  defendants

selectively  enforced  rules,  custom,  practices,  procedures. And  requirements  for

employee  conduct  against  the  plaintiff  and  caused her  to  effect  constructive  discharge.

        358.    That  the  defendant  by  their  unlawful  conductmaintained a  severe  and

pervasively  hostile  work  environment  and  denied  Miss Watson  the  right  to  be  free  from

discrimination  harassment  and  retaliation.

        359.    The  defendants’  conduct  was  motivated  by  Miss Watson’s  race/color.

        360.    The  Plaintiff  believed  her  work  environment  to be  hsotile  and  abrasive  as

a  result  of  the  conduct  complained  of  herein.

        361.    That  the  Defendant  Wheeler  failed  to  provide adequate  training  to  its

employees  regarding  the  right  to  equal  employment opportunities  and  treatment  in

accordance  with  law.



        362.    That  the  Defendant  Wheeler  failed  to  promulgate, maintain,  and  enforce

adequate  meaningful  and  effective  policies  and  procedures for  employees  to  complain

of  violations  of  their  right  and  for  investigation and  discipline  in  the  event  of  such

complaints.

        363.    That  the  Defendant  Wheeler  failed  to  promulgate, maintain,  and  enforce

adequate  meaningful  and  effective  policies  and  procedures for  clients  to  complain  of




                                                     59
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 60 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


violations  of  their  right  and  for  investigation  and  discipline  in  the  event  of  such

complaints.

        364.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson

suffered  and  continues  to  suffer  the  loss  of  pay, benefits  and  retirement  credits  and  her

career  has  been  impeded  and  impaired.

        365.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job  and  retaliation,  Miss  Watson’s personal  and  professional

reputations  and  relations  with  coworkers  and  peers have  been  irreparably  harmed,  and

she  suffered  and  continues  to  suffer  stress  and  mental emotional  distress,  along  with

Post  Traumatic  Stress  accompanied  by  debilitating headaches.

        366.    As  a  direct  and  proximate  result  of  the  unlawful conduct,  complaints  of

Miss  Watson  have  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish,  embarrassment,  and  humiliation.

        367.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complaints,  Miss

Watson  has  incurred  medical  expenses,  other  economic damages,  and  continues  to

experience  emotional  pain  and  suffering  which  has now  obligated  her  to  expand  sums

of  monies  for  medical  care  and  attention  to  cure  herself of  the  injuries  visited  upon  her

by  the  defendants.

        368.    As  a  direct  and  proximate  result  of  said  unlawful discrimination

harassment  on  the  job,  Miss  Watson  continues  to  suffer stress  and  mental  distress.

        369.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Miss  Watson  is  entitled  to back  pay,  front  pay,  compensatory

damages,  and  punitive  damages.




                                                     60
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 61 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        370.    As  a  direct  and  proximate  result  of  said  unlawful  discrimination,

harassment  on  the  job,  Miss  Watson  must  incur  substantial costs  and  attorney’s  fees  to

seek  appropriate  redress.

COUNT  THREE:  RETALIATION  IN  VIOLATION  OF  TITLE  VII AS  AGAINST
DEFENDANTS  WHEELER  CLINIC,SPEICHER-­WERBNER,  PREBLE, BALOGA,  AND
ARDUINI

        371.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  370, inclusive  as  though  fully  set  forth

herein.

        372.    The  defendants  retaliated  against  Miss  Watson in  violation  of  Title  VII  for

filing  a  complaint  sounding  in  discriminaiton  to  the CHRO,  despite  the  fact  her

employment  evaluations  were  satisfactory.

        373.    That  Ms.  Watson’s  complaint  to  the  CHRO  was  filed on  April  12,  2019,

Commission  Complaint  #1910436  and  EEOC  #16A201901132 and  the  defendants  were

notified  by  CHRO  of  the  Plaintiff’s  Complaint  and retaliation  began  immediately  after

they  became  aware  that  Miss  Watson  had  filed  a  complaint with  the  CHRO.

        374.    That  thereafter  defendants  heightened  their  unlawful conduct  against  Miss

Watson  because  she  filed  a  complaint  against  them.

        375.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson

suffered  and  continues  to  suffer  the  loss  of  pay, benefits  and  retirement  credits  and  her

career  has  been  impeded  and  imipaired.’

        376.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  and  retaliation,  Miss  Watson’s personal  and  professional




                                                   61
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 62 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


reputations  and  relations  with  workers  and  peers  have  been  irreparably  harmed,  and

she  suffered  and  continues  to  suffer  stress  and  mental emotional  distress.

        377.    As  a  direct  and  proximate  result  of  the  unlawful conduct,  Ms.  Watson  has

sustained  pain  and  suffering  serious  psychological injury,  emotional  distress,  mental

anguish,  embarrassment  and  humiliation.

        378.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of  Ms.

Watson  has  incurred  medical  expenses,  other  economic damages  and  continues  to

experience  emotional  pain  and  suffering,  which  has now  obligated  her  to  spend  sums  of

money  for  medical  care  and  attention  to  cure  herself of  the  injuries  visited  upon  her  by

the  defendants.

        379.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Miss  Watson  coninues  to  suffer stress  and  mental  emotional

distress.

        380.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Miss  Watson  is  entitled  to back  pay,  front  pay  compensatory

damages  and  punitive  damages.

        381.    As  a  direct  and  proximate  result  of  said  unlawful discriminaiton,

harassment  on  the  job,  Miss  Watson  Commission  Complaint 1910436  and  EEOC

#16A201901132,  and  the  defendants  were  notified  by CHRO  of  the  Plaintiff’s  complaint.

        382.    That  thereafter  the  Defendants  heightened  their unlawful  coThat  the

adverse  action  involved  Defendant's  refusal  to  hire Miss  Wtson,  promote,  and  increase

her  pay  with  other  similarly  situated  non  basis  employees.




                                                   62
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 63 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        383.    That  the  defendants’  unlawful  conduct  against  Miss  Watson  because  she

filed  a  complaint  for  discriminaiton  against  them with  the  CHRO




defendants  acted  intentionally  or  recklessly  to  violate Miss  Watson’s  right  to  equal

treatment  under  Federal  laaw  as  it  pertained  to  her rigDefendants  subjected  Ms.

Watson  to  invidious  discrimination  based  on  her  race-­black/color

COUNT  FOUR:  HOSTILE  WORK  ENVIRONMENT  IN  VIOLATION OF  TITLE  VII  AS
AGAINST  DEFENDANTS  WHEELER  CLINIC,  PREBLE,  BALOGA, ARDUINI

        384.    Ms.  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  383, Inclusive,  as  though  fully  set  forth

herein.

        385.    Those  defendants  subjected  Miss  Watson  to  intentional harassment,

objectively  severe  that  a  reasonable  person  would have  found  hostile  or  abusive.

        386.    That  the  conduct  complained  about  was  sufficiently extensive  to  render

Miss  Watson’s  work  environment  hostile  or  abusive, such  that  she  was  constantly

ridiculed,  intimidated  and  embarrassed,  severe,  humiliating, and  unreasonably

interfered  with  Miss  Watson’s  work  performance.

        387.    That  the  defendants’  conduct  included  but  were not  limited  to  “calling  her

out  in  meetings  without  basis  in  the  presence  of  her coworkers  and  subordinates,  and

labeling  her  as  combative,  disorderly,  consistently demonstrating  poor  interpersonal

skills,  poor  written  and  verbal  communication  skills, and  that  her  tone  at  times  bordered




                                                   63
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 64 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


on  insubordinate\ion\...she  also  has  the  reputation  to  be  horribly  apathetic  and  short

with  clients.:

        388.      As  a  direct  and  proximate  result  of  said  unlawful conduct.  Miss  Watson

suffered  and  continues  to  suffer  the  loss  of  pay, benefits  and  retirement  credits,  and  her

career  has  been  impeded  and  impaired.

        389.      As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  and  retaliation,  Miss  Watson’s personal  and  professional

reputations  and  relations  with  coworkes  and  peers have  been  irreparably  harmed,  and

she  suffered  and  continues  to  suffer  stress.

        390.      As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson  has  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish  headaches,  embarrassment and  humiliation.

        391.      As  a  direct  and  proximate  result  of  the  unlawful conduct,  Miss  Watson  has

incurred  medical  expenses,  other  economic  damages, and  continues  to  experience

emotional  distress.



        392.      As  a  direct  and  proximate  result  of  said  unlawful discrimination

harassment  on  the  job,  Miss  Watson  continues  to  suffer stress  and  mental  emotional

distress.

        393.      As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Ms.  Watson  is  entitled  to  back pay,  front  pay,  compensatory

damages,  and  punitive  damages.




                                                   64
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 65 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        394.    As  a  direct  and  proximate  result  of  said  unlawful  discrimination,

harassment  on  the  job,  Miss  Watson  must  incur  substantial  costs  and  attorney’s  fees  to

seek  appropriate  redress.

        395.    That  defendants’  conduct  was  frequent  which  was in  violation  of  Title  VII,

despite  the  fact  her  employment  evaluations  were  satisfactory.

COUNT  FIVE,  Conn.Gen.Stat.  subsection46a-­60(b)(1), at  seq.,  AGAINST
DEFENDANTS  WHEELER  CLINIC,  PREBLE,  BALOGA,  ARDUINI

        396.    Ms.  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  395  inclusive, as  though  fully  set  forth

herein.

        397.    Defendants  intentionally  discriminated  against Miss  Watson  on  the  basis

of  her  race-­black  and  color,  and  because  of  her  membership in  the  aforementioned

protected  class  in  violation  of  and  pursuant  to  provisions of  CFEPA.

        398.    That  Ms.  Watson’s  job  performance  was  satisfactory.

        399.    That  Ms.  Watson  suffered  adverse  employment  action;; and

        400.    That  the  action  occurred  under  conditions  giving rise  to  an  inference  of

discrimination.

        401.    That  from  2018  to  present,  the  defendants  intentionally subjected  Miss

Watson  to  unrelenting  workplace  harassment  and  a  hostile work  environment  pursuant

to  provisions  of  CFEPA  by  demeaning  her  work,  characterizing her  of  having  poor

verbal  and  written  communications  skills,  defining her  presentation  skills  and  style  as

ineffectual  and  abrasive  and  bordered  on  subordinate.

        402.    Defendants  Hired  non  basis  employees  who  were less  qualified  than  Miss

Watson.


                                                   65
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 66 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        403.    The  defendants’  acted  intentionally  or  recklessly  to  violate  Miss  Watson’s

right  to  equal  protection  pursuant  to  the  Constitution of  the  United  States.

        404.    All-­natural  person  defendants  were  acting  in their  capacities  as  officials,

managers  and  agents  of  Defendant  Wheeler  Clinic.

        405.    On  information  and  belief,  at  least  two  or  more of  the  defendants  asserted

that  “they  would  rather  hire  no  one  than  hire  Miss Watson.”  despite  the  fact  she  was

easily  the  most  qualified  candidate  for  all  three positions  at  issue.

        406.    On  information  and  belief  at  least  two  or  more of  the  defendants  asserted

that  “they  would  rather  hire  no  one  than  hire  Miss Watson.

        407.    On  information  and  belief,  the  defendants’  policy position  in  denying  Ms.

Watson  promotional  opportunities  extended  from  2018 through  the  present,  although

the  defendants  reluctantly  promoted  Miss  Watson  on or  around  October  2019.

        408.    At  all  times  relevant  herein,  Ms.  Watson  was the  most  qualified  candidate

with  respect  to  all  three  positions  she  applied  for and  was  discriminatorily  denied

promotion.

        409.    On  information  and  belief,  two  or  more  of  the defendants  maintained  a  file

termed  “Supervision  Note”  marked  “Avery  Only”  and passed  it  to  Ms.  Jennifer  Lanza,

who  was  Miss  Watson’s  immediate  supervisor  at  the time.

        410.    On  information  and  belief,  the  defendants  did not  subject  other  similarly

situated  non  basis  employees  to  the  same  conduct  complained of  in  the  above  items.

        411.    These  defendants,  after  Miss  Watson’s  rights against  retaliation  were

violated  by  the  defendants  of  and  pursuant  to  provisions of  CFEPA,  after  she  engaged




                                                   66
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 67 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


in  previously  protected  activity  by  filing  a  complaint  against  the  defendants  on  April  12,

2019,  with  the  Connecticut  Commission  on  Human  Rights and  Opportunities.

        412.    As  a  direct  and  proximate  result  of  the  defendants discrimination  conduct.

Ms.  Watson  has  suffered  compensatory  damages,  benefits-­vacation pay,  mental

anguish,  humiliation,  distress,  inconvenience,  damages to  her  personal  and

professional  reputation.

        413.    Ms.  Watson  is  entitled  to  an  award  of  punitive damages.

        414.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

the  defendants  selectively  enforced  rules,  custom, practices,  procedures,  and

requirements  for  employee  conduct  against  Miss  Watson’s equal  protection  rights  as

they  pertain  to  promotional  opportunities,  and  her right  to  be  free  from  workplace

retaliation  for  filing  a  complaint  to  the  CHRO.

        415.    That  the  defendants’  unlawful  conduct  served to  maintain  a  severe  and

pervasive  hostile  work  environment  and  denied  Miss Watson’s  right  to  be  free  from

discrimination,  harassment  on  the  job.

        416.    Miss  Watson  was  subjected  to  unwelcome  touching of  her  person,  and

verbally  offensive  comments  such  that  a  reasonable person  would  find  intolerable,

hostile  and  abusive.

        417.    The  defendants’  conduct  was  motivated  by  Miss Watson’s  race  and  color.

        418.    Miss  Watson  believed  her  work  environment  to be  hostile  and  abusive

because  of  the  conduct  complained  of  herein.




                                                   67
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 68 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        419.    The  defendants  by  their  conduct  failed  to  provide  adequate  training  to  their

subordinate  employee  regarding  the  right  to  equal employment  opportunities  and

treatment  in  accordance  with  law.

        420.    The  defendants  by  their  conduct  failed  to  promulgate, maintain  and

enforce  adequate,  meaningful  and  effective  policies and  procedures  that    harmed  and

she  suffered  and  continues  to  suffer  stress  and  mental emotional    distress.

        421.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson,  has  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish,  embarrassment  and  humiliation.

        422.    Defendants  lack  areas  for  employees  to  complain of  violations  of  their

right  and  for  investigation  and  discipline  in  the event  of  such  complaints.

        423.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Miss  Watson  is  entitled  to back  pay,  front  pay,  compensatory

damages,  and  punitive  damages.

        424.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Ms.  Watson  is  entitled  to  back pay,  front  pay  due  to  substantial

costs  and  attorney’s  fees  to  seek  appropriate  redress.

COUNT  SIX,  INTENTIONAL  INFLICTION  OF  EMOTIONAL  DISTRESS AS  AGAINST
DEFENDANTS  WHEELER  CLINIC,  PREBLE  BALOGA  AND  ARDUINI

        425.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  424  inclusive as  though  fully  set  forth

herein.




                                                   68
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 69 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       426.    The  defendants  intentionally  inflicted  emotional  distress  to  Miss  Watson

from  the  discriminatory  conduct  complained  of,  as well  as  the  incessant  turmoil,  public

shaming,  demeaning  and  embarrassment  the  defendants subjected  to  Miss  Watson.

       427.    More  specifically  the  defendants  intentionally subjected  Miss  Watson  to

emotional  distress  by  subjecting  her  to  unrelenting workplace  harassment  and  a  hostile

work  environment  by  demeaning  and  minimizing  her  work, characterizing  her  of  having

poor  verbal  and  written  communication  skills,  define her  presentation  skills  and  style  as

ineffectual  and  abrasive  and  her  work  conduct  as  bordering on  insubordinate.

       428.    These  defendants  constantly  resorted  to    “nitpicking” Miss  Watson’s  to  and

caused  emotional  distress.

       429.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Ms.  Watson  is

entitled  to  compensatory  damages  for  the  injuries the  defendants  caused,  as  well  as

punitive  damages.

       430.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Miss  Watson  must  incur  substantial costs  and  attorney’s  fees  to

seek  appropriate  redress.

       431.    On  or  about  November  2020,  Arduini  acting  in concert  with  Lisa  Roth  who

is  White  subjected  Miss  Watson  to  an  unwarranted  meeting called  GROWTH  and  the

development  of  MAT  PDOA.

       432.    In  another  instance  on  January  15,  2021,  Defendant Arduini  invited  Mr.

Teo  Diaz,  Vice  President  who  was  an  upper  manager to  their  weekly  supervisory  virtual

meeting  (not  done)  to  undermine  Miss  Watson.




                                                 69
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 70 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        433.      On  information  and  belief,  during  the  round  table  meeting,  the  topic  was

MAT  PDOA  -­how  supervisors  collaborate  and  communicate,  how  to  facilitate

collaboration  and  communication  amongst  supervisors, which  is  an  area  Defendant

Arduini  has  previously  accused  Miss  Watson  of  being deficient  in.

        434.      During  the  meeting  Mr.  Diaz  presented  stories of  how  he  handled  conflict

and  stressed  the  importance  of  cohesiveness  and  collaboration of  the  MAT  Team,  while

Defendant  Arduini  chimed  in  with  examples  as  well.

        435.      During  the  meeting,  Miss  Watson  questioned  why Mr.  Diaz  was  invited  to

the  meeting.    At  some  point  after  Miss  Watson  stressed her  supervisory  responsibilities

at  Wheeler  Clinic,  Mr.  Diaz  excused  himself  from  the meeting.

        436.      After  the  meeting,  Defendant  Arduini  stated  how “she  did  not  understand

what  Mr.  Diaz  was  talking  about  and  that  she  was  going to  speak  to  his  supervisor

about  it.

        437.      On  information  and  belief,  at  some  point  after meeting  Defendant  Arduini

asked  Miss  Watson  if  she  was  frustrated.

        438.      The  defendants  engaged  in  conduct  they  knew  with substantial  certainty

involved  an  unreasonable  risk  of  causing  severe  emotional distress  to  Miss  Watson  by

placing  her  in  distress  and  that  the  distress  would have  resulted  in  further  illness  or

bodily  injury.

        439.      The  defendants  knew  with  substantial  certainty that  their  conduct  would

have  caused  emotional  distress  and  vomiting.

        440.      The  defendant's  conduct  shocked  the  conscience and  offended  Miss

Watson’s  personal  dignity.




                                                    70
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 71 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        441.    As  a  direct  and  proximate  result  of  said  conducts,  Miss  Watson’s  personal

and  professional  reputations  and  relations  with  coworkers and  peers  have  been

irreparably  harmed.  And,  she  suffered  and  continues to  suffer  stress  and  mental

emotional  distress  and  work  debilitating  breakdowns.

        442.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of  Ms.

Watson’s  has  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish  and  embarrassment,  and  humiliation.

        443.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of

Miss  Watson  has  incurred  medical  expenses  and  she has  incurred  economic  damages

and  continues  to  experience  emotional  pain  and  suffering, which  has  now  obligated  her

to  expend  sums  of  monies  for  medical  care  and  attention to  cure  herself  of  her  injuries,

as  well  as  to  alleviate  her  pain  and  suffering.

        444.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Ms.  Watson  is

entitled  to  compensatory  damages  for  the  injuries the  defendants  caused,  as  well  as

punitive  damages.

        445.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Ms.  Watson  must

incur  substantial  costs  and  attorney’s  fees  to  seek appropriate  redress.

COUNT  SEVEN,  NEGLIGENT  INFLICTION  OF  EMOTIONAL  DISTRESS AS
AGAINST  DEFENDANTS  WHEELER  CLINIC,  PREBLE,  BALOGA, ARDUINI,  DIAZ,
ROTH,  SPEICHER  WERBNER

        446.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  445  inclusive, as  though  fully  set  forth

herein.




                                                     71
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 72 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        447.     The  defendants  owed  a  duty  of  care  to  Miss  Watson  to  be  free  from

emotional  distress,  or  they  should  have  realized  the  unreasonable  risk  of  emotional

distress  which  would  have  resulted  from  their  conduct towards  Miss  Watson.

        448.     The  defendants  breached  the  duty  of  care  they owed  Miss  Watson  to  be

free  from  unreasonable  risks,  which  resulted  in  her injuries  by  placing  her  in  distress.

        449.     The  defendants  were  the  proximate  cause  of  the emotional  distress

suffered  by  Miss  Watson  and  the  continued  PTSD.

        450.     Ms.  Watson  suffered  damages  resulting  from  the mental  and  emotional

injuries  occasioned  by  the  unreasonable  risks  the defendants  exposed  her  to  from  2018

to  present.

        451.     The  defendants  should  have  known  that  it  was likely  that  a  reasonable

person  as  Ms.  Watson  under  the  circumstances  would be  distressed  by  their  unlawful

conduct  and  that  the  distress  would  have  resulted in  Miss  Watson’s  subsequent  illness

and  injuries.

        452.     As  a  result  of  the  defendants’  conduct,  Miss Watson  has  been  unable  to

pursue  her  usual  activities  due  to  the  psychological, and  emotional  injuries  and

damages  she  has  suffered.

        453.     As  a  direct  and  proximate  result  of  said  conducts. Miss  Watson’s  personal

and  professional  reputations  and  relations  with  coworkers and  peers  have  been

irreparably  harmed  and  she  suffered  and  continues to  suffer  stress  and

mental/emotional  distress  and  debilitating  headaches.




                                                  72
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 73 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        454.    As  a  direct  and  proximate  result  of  the  unlawful  conduct,  Miss  Watson  has

sustained  pain  and  suffering  serious  psychological injury,  emotional  distress,  mental

anguish,  embarrassment  and  humiliation.

        455.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of

Miss  Watson  has  incurred  medical  expenses  and  she has  incurred  economic  damages,

and  continues  to  experience  emotional  pain  and  suffering, which  has  now  obligated  her

to  expend  sums  of  monies  for  medical  care  and  attention to  cure  herself  of  her  injuries,

and  to  alleviate  her  pain  and  suffering.

        456.    As  a  result  of  said  unlawful  conduct  Miss  Watson has  incurred  medical

expenses,  other  economic  damages,  and  continues  to experience  emotional  pain  and

suffering  which  has  now  obligated  her  to  expend  sums of  monies  for  medical  care  and

attention  in  an  effort  to  cure  herself  of  her  injuries and  to  alleviate  her  pain  and  suffering.

        457.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Miss  Watson  is

entitled  to  compensatory  damages  for  the  injuries the  defendants  caused,  as  well  as

punitive  damages.

        458.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson

must  incur  substantial  costs  and  attorney’s  fees  to seek  appropriate  redress.

COUNT  EIGHT,  NEGLIGENT  HIRE,  SUPERVISION  AND  RETENTION AS  AGAINST
DEFENDANTS  WHEELER  CLINIC,  AND  IN  THEIR  INDIVIDUAL CAPACITIES
DEFENDANTS  LISA  PREBLE,  ERICA  BALOGA  ,  HEATHER  ARDUINI, LISA  ROTH,
THEODORE  DIAZ

        459.    Miss  Watson  incorporates  by  reference  herein the  allegations  set  forth  in

the  preceding  paragraphs  1  through  458,  as  if  fully set  forth  herein.




                                                     73
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 74 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       460.    That  for  all  relevant  purposes  stated  herein,  the  natural  person  defendants

Lisa  Preble  Erica  Baloga,  Heather  Arduini  and  Lis Preble,  were  officials,  managers,  and

supervisors  at  Defendant  Wheeler.

       461.    By  virtue  of  their  positions,  these  defendants were  vested  with  the  power

and  authority  to  recommend,  inform,  supervise  and terminate  the  conduct  complained  of

herein.

       462.    That  none  of  the  three  natural  person  defendants took  the  steps

necessary  to  protect  Miss  Watson  from  the  conduct complained  of  at  any  point,  in  fact,

at  times  they  were  active  facilitators  of  the  unlawful conduct  complained  of  by  Miss

Watson.

       463.    That  all  three  natural  person  defendants  engaged in  acts  or  omissions  that

served  to  violate  the  duty  of  care  owed  Miss  Watson free  from  harassment,  defamatory

comments  and  harmful  conduct.

       464.    That  all  three  natural  person  defendants  engaged in  acts,  or  omissions

that  served  to  breach  the  duty  of  care  owed  Miss  Watson free  from  harassment,

defamatory  comments  and  harmful  conduct,  and  that said  breaches  of  those  duties,  in

proximity,  caused  the  damages  and  injuries  to  Miss Watson.

       465.    That  Defendant  Baloga  breached  her  duty  to  Miss Watson  by  negligently

supervising  her  and  retaining  her  where  she  knew  or should  have  known  that  the

exercise  of  reasonable  care  on  her  part  would  have revealed  that  Defendant  Preble  was

incompetent  and  or  unfit,  thereby  creating  an  unreasonable risk  of  harm  to  others,

including  Miss  Watson.  And  that  she  should  not  have been  hired,  she  should  have  been

terminated  or  at  the  least  subjected  to  heightened supervision.




                                                 74
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 75 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        466.    Defendant  Baloga  knew  or  should  have  know  from  her  personal  encounter

with  Defendant  Preble  on  or  around  November  2018  when she  published  a  defamatory

email  which  provided  in  pertinent  arts  that:

        “In  case  anything  comes  up  about  the  supervisor  position before  we  get  to  meet,

        I  want  to  let  you  know  that  I  literally  lost  sleep this  weekend  thinking  about  the

        Avery  situation.    Ms.  Preble  further  stated  that  she did  not  want  Watson  to  get  the

        promotion  to  Clinical  Supervisor  because  of  her  poor interpersonal  skills,  poor

        written  and  verbal  communication  skills,  and  her  tone at  times  has  bordered  on

        insubordinate…  I  would  rather  hire  nobody  than  hire Avery.    Ms.  Preble

        concluded  her  email  by  stating  that  she  was  sorry to  bother  Ms.  Beloga  with  this

        again.    Like  I  said  I  actually  lost  sleep  over  this over  the  weekend  and  just  really

        needed  to  get  it  out”.

        467.    Additionally,  Defendant  Baloga  knew  or  should have  known  that

Defendant  Preble  and  Defendant  Arduini  were  actively engaging  in  repeated  acts  of

fraud  to  deny  Miss  Watson  promotional  opportunities.

        468.    Defendant  Baloga  knew  or  should  have  know  of Defendant  Preble’s  and

Defendant  Arduini’s  unfitness,  racist  attitudes,  and incompetence  over  a  sustained

period,  especially  here,  the  exercise  of  reasonable care  on  her  part  would  have

revealed  Defendant  Preble’s  incompetent  and/or  unfit, thereby  creating  an

unreasonable  risk  of  harm  to  Miss  Watson,  and  that Defendant  Preble  should  not  have

been  hired  retained,  that  she  should  have  been  terminated, or  at  the  least  subjected  to

heightened  supervision.




                                                     75
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 76 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        469.    That  Defendant  Baloga  and  Defendant  Speicher  early  on  owed  a  duty  of

care  to  Ms..  Watson  to  be  free  from  the  unreasonable  risk  of  injury  that  she  knew  or

should  have  realized  would  have  posed  an  unreasonable risk  of  causing  injury  to  Miss

Watson  from  Defendant  Preble.

        470.    Defendant  Baloga  and  Defendant  Speicher  breached the  duty  of  care  she

owed  Miss    Watson  to  be  free  from  injury.

        471.    Defendant  Baloga  and  Defendant  Speicher’s  conduct or  omission  was  the

primary  proximate  cause  of  the  injuries  suffered  by Miss  Watson.

        472.    Miss  Watson  suffered  damages  occasioned  by  the unreasonable  risks

Defendant  Preble  et  al  exposed  her  to.

        473.    That  Defendant  Baloga  knew  or  should  have  known that  it  was  likely  that  a

reasonable  person  under  the  circumstances  would  be injured  by  Defendant  Preble’s

unlawful  conduct.

        474.    As  a  result  of  Defendant  Baloga’s  conduct,  Ms. Beluga’s  conduct,  Ms.

Watson  has  been  unable  to  pursue  her  usual  activities and  employment  due  to  the

psychological  and  emotional  injuries  and  damages  she has  suffered.

        475.    As  a  direct  and  proximate  result  of  said  conducts, ms.  Watson’s  personal

and  professional  reputations  and  relations  with  coworkers and  peers  have  been

irreparably  harmed.    And,  she  suffered  and  continues to  suffer  stress  and  mental

emotional  distress.

        476.    As  a  direct  and  proximate  result  of  the  unlawful conduct  by  the

defendants,  Miss  Watson  has  sustained  pain  and  suffering, serious  psychological  injury,

emotional  distress,  mental  anguish,  embarrassment and  humiliation.




                                                    76
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 77 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        477.    As  a  direct  and  proximate  result  of  the  unlawful  conduct  by  the

defendants,  Miss  Watson  has  incurred  medical  expenses and  she  has  incurred

economic  damages,  and  continues  to  experience  emotional pain  and  suffering  which

has  now  obliged  her  to  expend  sums  of  monies  for  medical care  attention  to  cure

herself  of  her  injuries  and  to  alleviate  her  pain and  suffering.

        478.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson  is

entitled  to  compensatory  damages  for  the  injuries these  Defendants  caused  as  well  as

punitive  damages.

        479.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Miss  Watson

must  incur  substantial  costs  and  attorney  fees  to seek  appropriate  redress.

COUNT  NINE,  NEGLIGENT  HIRE,  SUPERVISION  AND  RETENTION AS  AGAINST
DEFENDANTS  WHEELER  CLINIC  BY  AND  THROUGH  ITS  SUPERVISORY HUMAN
RESOURCES  AGENTS-­DEFENDANT  PATRICIA  SPEICHER  WEBBNER

        480.    Ms.  Watson  incorporates  by  reference  herein  the allegations  set  forth  in

the  preceding  paragraphs  1  through  479,  as  if  fully set  forth  herein.

        481.    That  for  all  relevant  purposes  stated  herein, the  Defendant  Wheeler  Clinic

is  administered  by  natural  persons  herein  referred to  as  atricia  Speicher  Werbner,  Chief

of  the  Human  Resources  Department.

        482.    That  on  information  and  belief,  this  person  analyses and  advises  officials,

managers  and  supervisors  at  Defendant  Wheeler  day-­to-­day on  personnel  related

issues.

        483.    That  the  acts  and  or  omissions  of  the  Human  Resources department

serves  to  legally  bind  the  Defendant  Wheelers  Clinic.




                                                    77
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 78 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       484.    That  Defendants  Lisaa  Preble,  Erica  Bagola  and  Heather  Arduini  were

officials,  managers,  and  supervisors  at  Defendant  Wheeler,  and  they  consulted  with  and

or  conferred  with  Patircia  Speicher  Werbner  Chief of  the  Human  Resources

Department.

       485.    By  virtue  of  the  authority  vested  in  Patricia Speicher  Werbner,  Chief  of  the

Human  Resources  Department,  she  had  the  power  and authority  to  recommend,  inform,

supervise,  and  terminate  the  conduct  complained  of herein,  or  in  the  alternative,  she

could  have  complained  to  the  supervisors  of  Defendants Lisa  Preble,  Erica  Baloga  and

Heather  Arduini.

       486.    That  for  purposes  of  this  action,  the  Human  Resources Department  is

Defendant  Wheeler,  and  its  agents  acts  on  its  behalf.Oughits agent,  Patriia  Speichere

Weerbner,  Chief  of  the  Human  Resources  Departmentfailed to  take  steps  necessary  to

protect  Ms.  Watson  from  the  conduct  complained  of at  any  point,  where  she  knew  or

should  have  known  of  the  conduct  complained  of  herein.

       487.    That  Defendant  Wheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  knew  of  should have  known  of  the  acts  and

commissions  engaged  in  serving  to  violate  the  duty of  care  owed  Ms.  lWatson  to  be  free

from  harassment  defamatory  comments  and  other  harmful,, and  discriminatory  conduct,

and  Wheeler  knew  or  should  have  known  of  these  activities.

       488.    That  DefendantWheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  breach  the duty  of  care  owed  Ms.  Watson  to

be  free  from  harassment,  defamatory  comments,  and harmful  conduct,  and  that  said




                                                 78
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 79 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


breaches  of  those  duties  approximately  caused  the  damages  and  injuries  to  Miss

Watson.

       489.    That  DefendantWheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  failed  to take  steps  necessary  to  protect

Miss  Watson  from  the  conduct  complained  of  at  any point,  where  it  knew  or  should  have

known  of  the  conduct  complained  of  herein.

       490.    That  Defendant  Wheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  breached  her duty  to  Miss  Watson  by

negligently  supervising  Defendants  Preble,  Bloga  and Arduini  by  etaining  them  as  here

where  she  new  or  should  hve  know  that  the  exercise of  reasonable  care  on  her  part,

would  have  revealed  that  these  defendantswere  incompetent and  or  unfit,  thereby

creating  an  unreasonable  risk  of  harem  to  Miss  Watson and  tht  they  should  not  have

been  hired,  or  they  should  have  been  terminated  or at  the  least  subjected  to  heightened

supervision.

       491.    That  Defendant  Wheeler  through  its  agent,  Patricia Speichher  Werbner,

Chief  othe  Human  Resources  Department  failed  to  take steps  necessary  to  protect  Ms.

Watson  from  the  conduct  complained  of  at  any  point, where  she  knew  or  should  have

known  of  the  conduct  complained  of  herein.

       492.    Defendant  Wheeler  through  its  agent,  Patricia Speicher  Werbner,  Chief  of

the  Human  Resources  Department  its  agents  knew  or should  have  known  from  the

natural  persons’  conduct  that  Miss  Watson  was  harassed and  injured  by  the  defendants

as  asserted  above.




                                                 79
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 80 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       493.    That  Defendant  Wheeler  through  its  agent,  Patricia  Speicher  Werbner,

Chief  of  the  Human  Resources  Department  knew  or  should  have  known  from  the

natural  persons’  conduct  that  Ms.  Watson  was  harassed and  injured  by  the  defendants

as  asserted  above.

       494.    That  Defendant  Wheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  knew  or  should have  known  or  should  have

known  that  the  defendants  were  actively  engaging  in repeated  acts  to  deny  Miss

Watson  promotional  opportunities  and  harassment.

       495.    That  Defendant  Wheeler  through  its  agent,  Patricia Speicher  Werbner,

Chief  of  the  Human  Resources  Department  knew  or  should have  known  of  the  natural

persons’  unfitness  and  incompetence  over  a  sustained period  of  time,  especially  here,

whee  the  exercise  of  reasonable  care  on  her  part  would have  revealed  that  said  natural

person  defendants  were  incompetent  and  or  unfit,  thereby creating  an  unreasonable

risk  of  harm  to  Miss  Watson,  and  that  they  should not  have  been  hired,  retained,  that

she  should  have  been  terminated,  or  at  the  least  subjected to  heightened  supervision.

       496.    As  a  result  of  That  Defendant  Wheeler  through its  agent  Patricia  Speicher

Werbner,  Chief  of  the  Human  Resources  Department  negligent hire,  supervision

retention  Miss  Watson  has  been  unable  to  pursue  her usual  activities  and  employment

due  to  the  psychological,  and  emotional  injuries  and damages  she  has  suffered.

       497.    As  a  direct  and  proximate  result  of  said  conducts, Miss  Watson’s  personal

and  professional  reputations  and  relations  with  coworkers and  peers  have  been

irreparably  harmed,  and  she  suffered  and  continues to  suffer  stress  and  mental

emotional  distress.




                                                  80
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 81 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        498.    As  a  direct  and  proximate  result  of  the  unlawful  conduct  by  the

defendants,  Miss  Watson  has  sustained  pain  and  suffering, serious  psychological  injury,

emotional  distress,  mental  anguish,  embarrassment, and  humiliation.

        499.    As  a  direct  and  proximate  result  of  the  unlawful conduct  by  the

defendants,  Ms.  Watson  has  incurred  medical  expenses and  she  has  incurred  economic

damages  and  continues  to  experience  emotional  pain and  suffering,  which  has  now

obligated  her  to  expend  sums  of  monies  for  medical care  and  attention  to  cure  herself  of

her  injuries,  and  to  alleviate  her  pain  and  suffering.

        500.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Plaintiff  is

entitled  to  compensatory  damages  for  the  injuries Defendant  Preble  caused  as  well  as

punitive  damages.

        501.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Miss  Watson

must  incur  substantial  costs  and  attorney’s  fees  to seek  appropriate  redress.

COUNT  TEN,  DEFAMATION  OF  CHARACTER  AS  AGAINST  DEFENDANT PREBLE
IN  HER  INDIVIDUAL  CAPACITY

        502.    Ms.  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  501, inclusive,  as  though  fully  set  forth

herein.

        503.    That  on  or  around  November  2018,  Defendant  Preble published  an  email

to  Defendant  Baloga  in  which  she  falsely  stated  that:

        “In  case  anything  comes  up  about  the  supervisor  position before  2we  get  to

        meet,  I  want  to  let  you  know  that  I  literally  lost sleep  this  weekend  thinking  about

        the  Avery  situation.    Ms.  Preble  further  stated  that she  did  not  want  Watson  to  get

        the  promotion  to  Clinical  Supervisor  because  of  her poor  interpersonal  skills,


                                                    81
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 82 of 90
                      Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


       poor  written  and  verbal  communication  skills,  and  her  tone  at  times  has  bordered

       on  insubordinate…  I  would  rather  hire  nobody  than hire  Avery.    Ms.  Preble

       concluded  her  email  by  stating  that  she  was  sorry to  bother  Ms.  Baloga  with  this

       again.    Like  I  said  I  actually  lost  sleep  over  this over  the  weekend  and  just  really

       needed  to  get  it  out”.

       504.    As  a  result  of  the  false  statement  published by  Defendant  Preble  to

Defendant  Baloga,  Miss  Watson  has  suffered  damages, upon  learning  of  the  email

through  the  CHRO  discovery  process  in  or  around  summer 2019.

       505.    As  a  result  of  the  false  statement  published by  Defendant  Preble  to

Defendant  Baloga  and  Defendant  Arduini,  Ms.  Watson has  suffered  damages  to  her

reputation  and  professional  standing.

       506.    That  Defendant  Preble  made  and  published  this false  statement

intentionally  to  thwart  the  promotional  opportunities of  Miss  Watson.

       507.    As  a  direct  and  proximate  result  of  said  conducts, Miss  Watson's  personal

and  professional  reputations  and  relations  with  coworkers and  peers  have  been

irreparably  harmed,  and  she  suffered  and  continues to  suffer  stress  and

mental/emotional  distress.

       508.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson  has  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish,  embarrassment  and  humiliation.

       509.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of  Ms.

Watson  has  incurred  medical  expenses  and  she  has  incurred economic  damages  and

continues  to  experience  emotional  pain  and  suffering, which  has  now  obligated  her  to




                                                   82
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 83 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


expend  sums  of  monies  for  medical  care  and  attention  to  cure  herself  of  her  injuries,

and  to  alleviate  her  pain  and  suffering.

        510.    As  a  direc  and  proximate  result  of  said  unlawful discrimination,

harassment  on  the  job,  Ms.  Watson  is  entitled  to  back pay,  frrtont  pay,  compensatory

damages,  and  punitive  damages.

        511.    As  a  direct  and  proximate  result  of  said  unlawful discrimination,

harassment  onthe  job  miss  Watson  must  incur  substantial costs  and  fees  to  seek

appropriate  redress.

COUNT  ELEVEN,  FALSE  LIGHT  AS  AGAINST  DEFENDANT  PREBLE IN  HER
INDIVIDUAL  CAPACITY


        512.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  511, inclusive,  as  though  fully  set  forth

herein.

        513.    That  on  or  around  November  2018,  Defendant  Preble published  an  email

to  Defendant  Baloga  in  which  she  falsely  stated  that:

        “In  case  anything  comes  up  about  the  supervisor  position before  2we  get  to

        meet,  I  want  to  let  you  know  that  I  literally  lost sleep  this  weekend  thinking  about

        the  Avery  situation.    Ms.  Preble  further  stated  that she  did  not  want  Watson  to  get

        the  promotion  to  Clinical  Supervisor  because  of  her poor  interpersonal  skills,

        poor  written  and  verbal  communication  skills,  and her  tone  at  time  has  bordered

        on  insubordinate…  I  would  rather  hire  nobody  than hire  Avery.    Ms.  Preble

        concluded  her  email  by  stating  that  she  was  sorry to  bother  Ms.  Beloga  with  this




                                                    83
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 84 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        again.    Like  I  said  I  actually  lost  sleep  over  this  over  the  weekend  and  just  really

        needed  to  get  it  out”.

        514.    That  defendant  Preble  either  knew  that  the  publicized material  was  false

and  would  place  Miss  Watson  in  a  false  light  or  acted with  reckless  disregard  as  to

whether  the  published  material  was  false  and  would place  Miss  Watson  in  a  false  light:

and

        515.    That  the  material  Defendant  Preble  published was  a  misrepresentation

and  it  was  widely  published  about  Miss  Watson’s  character, history,  activities  and  or

beliefs  that  a  reasonable  person  in  Miss  Watson’s position  would  find  highly  offensive.

        516.    A  reasonable  person  in  Miss  Watson’s  position would  be  seriously

offended  by  the  false  material,  such  that,  in  the eyes  of  the  community,  Ms.  Watson

would  be  justified  in  feeling  offended  or  in  feeling aggrieved.

        517.    As  a  result  of  the  false  statement  published by  Defendant  Preble  to

Defendant  Baloga,  Ms.  Watson  has  suffered  damages, upon  learning  of  the  email

through  the  CHRO  discovery  process  in  or  around  summer 2019.

        518.    As  a  result  of  the  false  statement  published by  Defendant  Preble  to

Defendant  Baloga,  Ms.  Watson  has  suffered  damages to  her  reputation  and

professional  standing.

        519.    Tht  Defendant  Preble  made  and  published  this false  statement

intentionally  to  thwart  the  promotional  opportunities of  Ms.  Watson.

        520.    As  a  direct  and  proximate  result  of  said  conducts, Ms.  Watson’s  personal

and  professional  reputations  and  relations  with  co-­worker and  peers  have  been




                                                     84
          Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 85 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


irreparably  harmed,  and  she  suffered  and  continues  to  suffer  stress  and

mental/emotional  distress.

        521.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson  has  sustained  pain  and  suffering,  serious psychological  injury,  emotional

distress,  mental  anguish,  embarrassment  and  humiliation.

        522.    As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of  ms.

Watson  has  incurred  medical  expenses  and  she  has  incurred economic  damages,  and

continues  to  experience  emotional  pain  and  suffering, which  has  now  obligated  her  to

expend  sums  of  money  for  medical  care  and  attention to  cure  herself  of  her  injuries,  and

to  alleviate  her  pain  and  suffering.

        523.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Miss  Watson  is

entitled  to  compensatory  damages  for  the  injuries the  defendants  caused,  as  well  as

punitive  damages.

        524.    As  a  direct  and  proximate  result  of  said  unlawful conduct  ms.  Watson  must

incur  substantial  costs  and  attorney’s  fees  to  seek appropriate  redress.

COUNT  TWELVE,  BATTERY  AS  AGAINST  DEFENDANT  LISA  ROTH IN  HER
INDIVIDUAL  CAPACITY


        525.    Miss  Watson  repeats,  realleges  and  incorporates by  reference  the

allegations  set  forth  in  paragraph  1  through  524, inclusive,  as  though  fully  set  forth

herein.

        526.    On  or  around  May  14,  2021,  Miss  Watson  went  to Defendant  Wheeler's  to

complain  about  the  deteriorating  conditions  of  her employment.




                                                   85
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 86 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


        527.    That  Defendant  Roth  intentionally  made  a  physical  contact  with  Miss

Watson’s  person  by  forcefully  and  intentionally  bumping  into  her,  and  the  defendant  had

the  intention  to  do  so.

        528.    The  Defendant  Lisa  Roth  works  in  Adult  Outpatient location  as  Site

Director  as  a  whole  and  is  not  an  immediate  officer in  Miss  Watson’s  department.

        529.    That  this  contact  was  harmful  or  offensive  to Miss  Watson.

        530.    That  Defendant  Roth  did  not  have  consent  or  have legal  justification  to

contact  Miss  Watson’s  person.

        531.    That  Miss  Watson’s  acknowledgment  of  the  assault caused  Defendant  to

look  and  then  turn  away  and  begin  talking  to  Miss Watson  suffered  and  continues  to

suffer  the  loss  of  pay,  benefits  and  retirement  credits,and her  career  has  been  impeded

and  impaired.

        532     As  a  direct  and  proximate  result  of  the  unlawful conduct  complained  of,

Miss  Watson  has  incurred  medical  expenses  and  she has  incurred  economic  damages,

and  continues  to  experience  emotional  pain  and  suffering, which  has  now  obligated  her

to  expend  sums  of  monies  for  medical  care  and  attention to  cure  herself  of  her  injuries,

and  to  alleviate  her  pain  and  suffering.

        533.    As  a  direct  and  proximate  result  of  said  unlawful conduct  Ms.  Watson  is

entitled  to  compensatory  damages  for  the  injuries Defendant  Roth  caused,  as  well  as

punitive  damages.

        534.    As  a  direct  and  proximate  result  of  said  unlawful conduct,  Ms.  Watson

must  incur  substantial  costs  and  attorney’s  fees  to seek  appropriate  redress.

V.      PRAYER  FOR  RELIEF




                                                  86
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 87 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


WHEREFORE,  the  Plaintiff  respectfully  requests:

A.      Compensatory  damages,  front  pay  and  back  pay

B.      Damages  for  pain  and  suffering,  emotional  distress injury  to  reputation,  loss  of

self  esteem,  enjoyment  of  life  and  consequential  damages

C.      Punitive  Damages

D.      Costs

E.      Attorney’s  fees

F.      Interest  and  such  other  and  further  relief  as  the Court  deems  just  and  equitable.

Plaintiff  demands  a  trial  by  jury  on  all  issues  so triable.




BY                       /S/                                           Dated:    July  21,  2021
Respectfully  Submitted,

Avery  Watson,  Pro  Se’  Plaintiff
92  Cynthia  Lane  #A2
Middletown,  CT    06457
awatson428@gmail.com
(860)888-­6058




                                                     87
Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 88 of 90
          Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21




                                    88
         Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 89 of 90
                        Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


                         UNITED  STATES  DISTRICT  DISTRICT  COURT

                                                   For  the

                                  DISTRICT  OF  CONNECTICUT



AVERY  WATSON                                                                Case  3:21-­cv-­503  (RNC)
PLAINTIFF,
V
Wheeler  Clinic,  Inc.,  Lisa  Preble  is  sued  in  her  :
Individual  capacity,  Heater  Arduini  is  sued  in :
Her  Individual  capacity,  Patricia  Speicher-­              :                SECOND  AMENDED  COMPLAINT
Werbner,  Chief  Of  Human  Resources,  is                    :
in  her  individual  Capacity,  Lisa  Roth,  is  sued :
in  her  individual  capacity,  Theodore  Anderson
Diaz,  Vice  President,  Adult  Outpatient  Services                                           :
DEFENDANTS                                                                     July  21,  2021




Plaintiff  seeks  a  jury  trial  on  all  counts  and  all questions  of  fact  and  law  of  her
Complaint.




BY                       /S/                                             Dated:    July  21,  2021
Respectfully  Submitted,

Avery  Watson,  Pro  Se’  Plaintiff
92  Cynthia  Lane  #A2
Middletown,  CT    06457
awatson428@gmail.com
(860)888-­6058




                                                      89
        Case 3:21-cv-00503-MPS Document 63 Filed 07/23/21 Page 90 of 90
                       Case  3:21-­cv-­00503-­RNC  Document  62  Filed  7/21/21


                        UNITED  STATES  DISTRICT  DISTRICT  COURT
                                          For  the

                                DISTRICT  OF  CONNECTICUT



AVERY  WATSON                                                                Case  3:21-­cv-­503  (RNC)
PLAINTIFF,
V
Wheeler  Clinic,  Inc.,  Lisa  Preble  is  sued  in  her  :
Individual  capacity,  Heater  Arduini  is  sued  in :
Her  Individual  capacity,  Patricia  Speicher-­              :                SECOND  AMENDED  COMPLAINT
Werbner,  Chief  Of  Human  Resources,  is                    :
in  her  individual  Capacity,  Lisa  Roth,  is  sued :
in  her  individual  capacity,  Theodore  Anderson
Diaz,  Vice  President,  Adult  Outpatient  Services                                           :
DEFENDANTS                                                                     July  21,  2021




                                        CERTIFICATION



The  undersigned  Pro  Se’  Plaintiff  certifies  that  a copy  of  the  foregoing  Second  Amended

Complaint  will  be  upon  the  Defendants  on  or  about July  21,  2021,  through  the  Court’s

electronic  filing  system  withinthe  time  prescribed by  teh  Federal  Rules  of  Civil

Procedure  and  Local  Rules  to  all  counsel  of  record.



BY                       /S/                                        Dated:    July  21,  2021
Respectfully  Submitted,

Avery  Watson,  Pro  Se’  Plaintiff
92  Cynthia  Lane  #A2
Middletown,  CT    06457
awatson428@gmail.com
(860)888-­6058




                                                   90
